      Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 1 of 78




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

LUCIANA RAMIREZ                                  §
Plaintiff,                                       §
                                                 §
v.                                               §            CAUSE NO. 7:21-CV-34
                                                 §
DOLGENCORP OF TEXAS INC., D/B/A                  §
DOLLAR GENERAL CORPORATION                       §
Defendant.                                       §


                          DEFENDANT’S NOTICE OF REMOVAL


TO THE HONORABLE COURT:

        Defendant Dolgencorp of Texas Inc. d/b/a Dollar General Corporation hereby removes this

lawsuit, which is currently pending in County Court at Law #9, Hidalgo County, Texas, Cause

No. CL-20-2697-I, to the United States District Court for the Southern District of Texas, McAllen

Division, under this Court’s diversity jurisdiction, and would respectfully show the Court as

follows:

                                         BACKGROUND

        1.     On July 2, 2020, Plaintiff filed in Texas state court her Petitioner’s Verified Rule

202 Petition Seeking Pre-Suit Discovery of Respondent, Dolgencorp of Texas Inc. d/b/a Dollar

General Corporation, and Application for Temporary Restraining Order and Temporary Injunction

to Preserve Evidence, which was styled Luciana Ramirez v. Dolgencorp of Texas Inc. d/b/a Dollar

General Corporation. See Tab A. In that Rule 202 Petition, Ramirez sought an order from the trial

authorizing various forms of pre-suit discovery under Texas Rule of Civil Procedure 202. A

Rule 202 proceeding is not removable to federal court. See In re Johnson, No. 3:13-CV-00231,

2013 WL 4459021 (S.D. Tex. Aug. 15, 2013) (holding rule 202 proceeding can never meet the



{00661531}
         Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 2 of 78




amount-in-controversy requirement for diversity jurisdiction); Sawyer v. E.I. du Pont de Nemours

& Co., No. 06-1420, 2006 WL 1804614 (S.D. Tex. June 28, 2006) (holding Rule 202 proceeding

does not meet “civil action” requirement for removal).

           2.       Plaintiff served Defendant with her Rule 202 Petition and process by certified mail

on its registered agent. See Tab B.1

           3.       Defendant filed an answer to the Rule 202 Petition. See Tabs D.

           4.       The trial court and the Thirteenth Court of Appeals issued several orders in or

regarding the Rule 202 proceeding. See See Tabs C, E–K, M. Defendant will separately file a

state court record with additional trial court and appellate filings in the state courts.

           5.       Plaintiff eventually filed her Plaintiff’s First Amended Original Petition and Notice

of Required Disclosures on January 13, 2021, abandoning her request for pre-suit discovery under

Rule 202 and asserting causes of action for personal injury. See Tab L.

           6.       Plaintiff demanded a jury trial in the First Amended Petition. See Tab L.

           7.       Defendant has not answered Plaintiff’s First Amended Petition in state court.

                                              GROUNDS FOR REMOVAL

           8.       This Court has original jurisdiction of this suit based on 28 U.S.C. § 1332(a)

because this suit involves a controversy between citizens of different states and the amount in

controversy, exclusive of interest and costs, exceeds $75,000.00.

       A. Citizenship of the Parties

           9.       Plaintiff is a natural person who is a citizen of the State of Texas.




1
    No executed process was filed with the trial court.
{00661531}
Defendant’s Notice of Removal
Page 2 of 5
         Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 3 of 78




          10.   Defendant Dolgencorp of Texas Inc. is a corporation incorporated under the laws

of the State of Kentucky and its principal place of business is in the State of Tennessee.

Accordingly, it is a citizen of those states for the purposes of diversity jurisdiction.

    B. Amount in Controversy

          11.   The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00. Grant v. Chevron Phillips Chem. Co.

L.P., 309 F.3d 864, 868 (5th Cir. 2002). The removing party may satisfy its burden by either

(1) demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy—preferably in the removal petition,

but sometimes by affidavit—that support a finding of the requisite amount.” Allen v. R & H Oil

& Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

          12.   Here, it is facially apparent from Plaintiff’s amended petition that the claim exceeds

$75,000.00. Specifically, Plaintiff alleges she seeks monetary relief over $250,000 but not more

than $750,000. See Plaintiff’s First Amended Original Petition, p. 1.

                                REMOVAL IS PROCEDURALLY PROPER
          13.   This notice of removal is timely filed within thirty days after Defendant was served

with Plaintiff’s First Amended Petition. See 28 U.S.C. §1446(b)(3).

          14.   Venue is proper in this Court under 28 U.S.C. §1441(a) because this District and

Division of this Court embraces Hidalgo County, Texas, the place where the state court action was

filed.

          15.   Pursuant to 28 U.S.C. §1446(a) and Local Rule 81, all matters required to be filed

with the notice of removal are attached to this removal and identified in the index.

          16.   Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and correct

copy of this Notice of Removal to Plaintiff and to the County Clerk of Hidalgo County.
{00661531}
Defendant’s Notice of Removal
Page 3 of 5
      Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 4 of 78




                                       PRAYER FOR RELIEF

        17.     Defendant prays that the Court accept jurisdiction over the state court action for the

reasons set forth above, and grant Defendant any such other and further relief to which it may

show itself justly entitled.

                                                   Respectfully submitted,

                                                     /s/ Jose “JJ” Treviño, Jr.
                                                   Jose “JJ” Treviño, Jr.
                                                   “Attorney-in-Charge”
                                                   State Bar No. 24051446
                                                   S.D. Tex. Bar No. 1076595
                                                   jtrevino@valdeztrevino.com
                                                   Joseph E. Cuellar
                                                   State Bar No. 24082879
                                                   jcuellar@valdeztrevino.com
                                                   VALDEZ & TREVIÑO,
                                                   ATTORNEYS AT LAW, P.C.
                                                   Callaghan Tower
                                                   8023 Vantage Drive, Suite 700
                                                   San Antonio, Texas 78230
                                                   Phone: 210–598–8686
                                                   Fax: 210–598–8797
                                                   Counsel for Defendant




{00661531}
Defendant’s Notice of Removal
Page 4 of 5
      Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 5 of 78




                                    CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was served on the following counsel this

22nd day of January 2021, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via email:


J. Michael Moore
THE MOORE LAW FIRM
4900 North 10th Street, Suite F-3
McAllen, Texas 78504
Counsel for Plaintiff



                                                 /s/ Joseph E. Cuellar
                                                 Joseph E. Cuellar




{00661531}
Defendant’s Notice of Removal
Page 5 of 5
      Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 6 of 78




                                            INDEX
    A. Petitioner’s Verified Rule 202 Petition Seeking Pre-Suit Discovery of Respondent,
       Dolgencorp of Texas Inc. d/b/a Dollar General Corporation, and Application for
       Temporary Restraining Order and Temporary Injunction to Preserve Evidence (filed July
       2, 2020)
    B. Service of Process
    C. Order for Temporary Restraining Order (signed July 14, 2020)
    D. Respondent’s Original Answer (filed July 16, 2020)
    E. Order Extending Temporary Restraining Order (signed August 5, 2020)
    F. Order for Temporary Restraining Order (signed October 14, 2020)
    G. Order Granting Petitioner’s Verified Rule 202 Petition Seeking the Deposition of
       Corporate Representative of Respondent (signed November 12, 2020)
    H. Order Setting Expedited Hearing on Respondent’s Motion to Quash Deposition Notice of
       Dollar General (signed December 9, 2020)
    I. Order Denying Motion to Quash and Setting Rule 202 Deposition (signed December 23,
       2020)
    J. Order from Court of Appeals (issued January 4, 2021)
    K. Order from Court of Appeals (issued January 12, 2021)
    L. Plaintiff’s First Amended Original Petition and Notice of Required Disclosures
    M. Order Setting Expedited Hearing on Petitioner’s Request for Sanctions (signed January 13,
       2021)
    N. Docket Sheet (Trial Court)
    O. Docket Sheet (Appellate Court)
    P. List of Counsel of Record




{00661531}
      Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 7 of 78




                                     Tab A




{00661531}
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 8 of 78
                                                                                           Electronically Submitted
                                                                                                 7/2/2020 5:39 PM
                                                                                              Hidalgo County Clerk
                                                                                Accepted by: Samantha Martinez

                                                  CL-20-2697-E
                                 CAUSE NO.:

LUCIANA RAMIREZ,                            §      IN THE COUNTY COURT
  Petitioner ,                              §
                                            §
V.                                          §
                                            §      AT LAW NO.
DOLGENCORP OF TEXAS INC.,                   §
D/B/A DOLLAR GENERAL                        §
CORPORATION,                                §
  Respondent                                §      HIDALGO COUNTY, TEXAS


    PETITIONER’ S VERIFIED RULE 202 PETITION SEEKING PRE-SUIT
   DISCOVERY OF RESPONDENT, DOLGENCORP OF TEXAS INC., D/B/A
      DOLLAR GENERAL CORPORATION, AND APPLICATION FOR
 TEMPORARY RESTRAINING ORDER AND TEMPORARY INJUNCTION TO
                       PRESERVE EVIDENCE


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Luciana Ramirez, hereinafter sometimes referred to as “Petitioner”,

and files this Petitioner's Verified Rule 202 Petition seeking the Deposition of certain

witnesses for Respondent, Dolgencorp of Texas Inc., doing business as Dollar General

Corporation, with Subpoena Duces Tecum, and would respectfully show unto the Court

the following:

           I.      DISCOVERY CONTROL PLAN & CLAIM FOR RELIEF

        1.1      Discovery in this matter is governed by Rule 202 of the Texas Rules of Civil

Procedure; and therefore, no discovery plan is necessary other than the pre-suit relief

requested herein.

        1.2      This is a Petition and Application seeking pre-suit discovery pursuant to

Tex. R. Civ. P. 202 and no request for monetary relief is being requested herein. Therefore,

Tex. R. Civ. P. 47 does not apply to these proceedings. This Court has jurisdiction over the


Verification in Support of TRO
MLF File No. 401612                                                                    Page 1
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 9 of 78
                                                                                            Electronically Submitted
                                                                                                  7/2/2020 5:39 PM
                                                                                               Hidalgo County Clerk

                                              - -
                                           CL 20 2697 E -                        Accepted by: Samantha Martinez


subject matter of this Petition pursuant to the Texas Constitution and Texas Rules of Civil

Procedure authorizing District Courts of Laws to issue Orders for Rule 202 Request for

Pre-suit depositions and that this specific court would have subject-matter jurisdiction over

the anticipated action. In re Doe, 444 S.W.3d 603, 608 (Tex. 2014).

                                  II.      PARTY CAPACITIES

        2.1      Petitioner, Luciana Ramirez, is an individual who resides in McAllen,

Hidalgo County Texas.

        2.2      Respondent, Dolgencorp of Texas Inc., doing business as Dollar General

Corporation, (hereafter called “DOLLAR GENERAL”) is the owner of the property upon

which the business is located, and upon information and belief, is the operator of the Dollar

General located at 1913 W. Trenton Road, Edinburg, Texas, where the incident made the

basis of this suit occurred. Request is hereby made that the Clerk of the Court serve via

U.S. Postal first class mail a      copy   of this Petition by serving DOLLAR GENERAL

registered agent     for service:       Corporation   Service Company d/b /a CSC-Lawvers

Incorporating     Service Company located at 211 E. 7th Street. Austin, TX 78701,

pursuant to Rules     21 and 21a, Texas Rules of Civil Procedure.

                           III.         VENUE AND JURISDICTION

        3.1      Petitioner would show that venue is proper in Hidalgo County, Texas,

pursuant to Section 15.002(a)(1) of the Texas Civil Practices & Remedies Code, in that

Hidalgo County is the county in which all or a substantial part of the events or omissions

giving rise to the potential claim or suit occurred.

        3.2      This Court has jurisdiction over the subject matter of this Petition pursuant

to the Texas Constitution and Texas Rules of Civil Procedure authorizing County Courts



Verification in Support of TRO
MLF File No. 401612                                                                     Page 2
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 10 of 78
                                                                                             Electronically Submitted
                                                                                                    7/2/2020 5: 39 PM
                                                                                                 Hidalgo County Clerk

                                           - - -
                                        CL 20 2697 E
                                                                                  Accepted by: Samantha Martinez


of Law to issue Orders for Rule 202 Request for Pre-suit depositions and that this specific

court would have subject-matter jurisdiction over the anticipated action. In re Doe , 444

S.W.3d 603, 608 (Tex. 2014). This Court has personal jurisdiction over Respondent,

Dolgencorp of Texas Inc., doing business as Dollar General Corporation because

Petitioner’s potential cause of action arises out of this Respondent’s business activities in

the State of Texas.

           IV.      INTRODUCTION & BASIS FOR RELIEF REQUESTED
                         PURSUANT TO RULE 202 T.R.C.P.

         4.1     Upon initial information and belief, Dolgencorp of Texas Inc., is the owner

and operator of the Dollar General, located at 3405 E Main Ave, Alton, Hidalgo County,

TX 78573.

        4.2      On or about the July 1, 2020, Petitioner, Luciana Ramirez, was a business

invitee of Dollar General on 3405 E Main Ave., Alton, TX. Petitioner was walking through

the store aisle of the Dollar General, when all of the sudden and without warning, she

slipped on water that was covering a large area of the floor causing her to fall to the hard

tilled floor, which resulted in Ms. Ramirez sustaining serious personal injuries.

        4.3      Dollar General violated its floor surveillance policy, which requires certain

employees to surveil the floor for wet spills and/or slippery areas that may present a

dangerous hazard to patrons present within the premises. Dollar General failed to exercise

ordinary care to protect Petitioner from danger. Petitioner’s fall and his subsequent injuries

were directly and proximately caused by Dollar General’s negligence and breach of their

legal duty to make the premises safe.

                    V.       REQUEST FOR PRE-SUIT DISCOVERY

        5.1      This Petition is filed pursuant to Rule 202 of the Texas Rules of Civil


Verification in Support of TRO
MLF File No. 401612                                                                     Page 3
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 11 of 78
                                                                                             Electronically Submitted
                                                                                                   7/2/2020 5:39 PM
                                                                                                Hidalgo County Clerk
                                                                                   Accepted by: Samantha Martinez
                                          - -
                                       CL 20 2697 E  -
Procedure seeking to investigate a potential suit against Dolgencorp of Texas Inc., doing

business as Dollar General Corporation.

         5.2     The potential lawsuit intended to be filed by Petitioner arises out of

violations by employees of Respondent relating to their surveillance of the sales floor in

order to discover wet spills and/or slippery areas that may present a dangerous hazard to

patrons present within the premises in order to prevent injury, or harm to Respondent’s

patrons, who are present.

        5.3      In order to avoid the expense of litigation to all parties if the requested

discovery does not reveal any wrongdoing on the part of Dolgencorp of Texas Inc., doing

business as Dollar General Corporation and/or the other potential parties to the anticipated

suit; Petitioner requests that the Court order the following pre-suit discovery.

        5.4      Petitioner requests the Court allow the examination of certain Dolgencorp

of Texas Inc., doing business as Dollar General Corporation’s manager, employees that

have knowledge of the surveillance video system by oral deposition, in addition to allowing

Petitioner to review and copy certain document(s), including but not limited to the

following;

    a) A copy of any uncut surveillance media footage for the time period of twelve (12)
       hours prior and twelve (12) hours subsequent to the subject fall event, which
       occurred on or about July 1, 2020, this request includes but is not limited to raw
       uncut video recorded footage, any photographs, diagrams, slides, “hot takes”
       photographs, and/or uncut security camera video footage, sketches;

    b) A copy of the Respondent’s incident reports of the events relating to Petitioner’s
       fall of July 1, 2020. This request includes but not limited to any copies of all witness
       statements previously made by Respondent’s employees, Petitioner, and/or any
       other witness concerning the subject fall event made subject of this petition,
       including any written statement signed or otherwise adopted or approved by the
       Petitioner hereto and any stenographic, mechanical, electrical, or other type of
       recording or ally transcription thereof made by Petitioner hereto and
       contemporaneously recorded


Verification in Support of TRO
MLF File No. 401612                                                                     Page 4
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 12 of 78
                                                                                             Electronically Submitted
                                                                                                   7/2/2020 5:39 PM
                                                                                                Hidalgo County Clerk
                                                                                 Accepted by: Samantha Martinez
                                           -
                                        CL 20-2697 E -
     c) A list of all employees of Respondent who were present and on duty at the time
        giving rise to the events of July 1, 2020, when Respondent’s employees who were
        on the scene of the Petitioner’s fall;

     d) All written safety policies and procedures in effect on the date of the subject fall
        event maintained by Respondent regarding the provision of safety measures to
        provide a safe walking area free of obstructions, wet substances, trip hazards and
        for the prevention of slip and fall events, for patrons visiting the Respondent’s
        premises; and

     e) Any rules, management guidelines, operating guidelines, or other similar writing
        or document that purports to show operating procedures for the management, care,
        maintenance, repair and service of the premises in question.

           5.5     Petitioner sent a “Letter of Representation and Preservation & Litigation

Hold” to Respondent on July 2, 2020, however, Petitioner experience has shown that

Respondent(s) will refuse to maintain a status quo on relevant material evidence as per the

litigation hold requested, there intervention is necessary to preserve these matters.

        5.6       This petition is filed in Hidalgo County, Texas, where venue of the

anticipated suit will lie because Hidalgo County is the county in which Petitioners intend

to file the anticipated suit.

     VI.         REQUEST   FOR PRE-SUIT DEPOSITION AND SUPOENA DUCES
                                      TECUM

A.      REQUEST TO DEPOSE DOLLAR GENERAL VIDEO SURVEILLANCE
        EMPLOYEE

        6.1       Petitioner requests that the court issue an order authorizing Petitioner to

examine the following persons by oral deposition:

        6.2       Dolgencorp of Texas Inc., doing business as Dollar General Corporation’s

employee[s] that has knowledge of the surveillance video system, who has factual

knowledge of the incident made basis of this suit, and/or the individual(s) that assisted Ms.

Ramirez after the subject fall occurred on on July 1, 2020, or that filled out DOLLAR

Verification in Support of TRO
MLF File No. 401612                                                                     Page 5
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 13 of 78
                                                                                              Electronically Submitted
                                                                                                    7/2/2020 5:39 PM
                                                                                                 Hidalgo County Clerk
                                                                                   Accepted by: Samantha Martinez
                                           - -
                                       CL 20 2697 E  -
GENERAL’S incident report, and a corporate representative with knowledge of the

corporation in the areas of inquiry listed below:

    a) Knowledge of all non-privileged documents that show or demonstrate
       Respondent’s employees who were working at Respondent’s store on the
       occurrence made the basis of this claim;

    b) Knowledge of all non-privileged documents relating to the maintenance of the sales
       floor of the subject Dollar General, including employment policies and procedures
       and all other documents relevant to the incident made the basis of the proposed suit
       involving slip, fall and/or other injury incidents within the Respondent’s premises;

    c) Knowledge of the location of the original unedited surveillance video recording
       depicting the Petitioner’s subject fall event on July 1, 2020;

    d) Knowledge of all written safety policies and procedures in effect on the date of the
       subject fall event maintained by Respondent regarding the provision of safety
       measures to provide a safe walking area free of obstructions, wet substances, trip
       hazards and for the prevention of slip and fall events, for patrons visiting the
       Respondent’s premises; and

    e) Knowledge of any rules, management guidelines, operating guidelines, or other
       similar writing or document that purports to show operating procedures for the
       management, care, maintenance, repair and service of the premises in question

        6.3      The deposition may provide information about other parties whose conduct

contributed to the cause of Petitioner’s injuries. Further, there is a risk that the deponent

may, through their normal course of business, dispose of information sought in this

deposition, specifically, but without limitation, the surveillance video recording depicting

the events involving Petitioner. Finally, there is a risk that a corporate representative and/or

employee sought for deposition with knowledge of the event may not be under the care,

custody, or control of deponent in the future. Petitioner's request is limited in scope for the

sole purpose of investigating a potential slip and fall claim against Respondent and others

who may be liable to Petitioner for his injuries and damages sustained as a result of the

subject fall incident involving Petitioner, and failing to prevent Petitioner from safely



Verification in Support of TRO
MLF File No. 401612                                                                      Page 6
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 14 of 78
                                                                                               Electronically Submitted
                                                                                                     7/2/2020 5:39 PM
                                                                                                  Hidalgo County Clerk
                                                                                   Accepted by: Samantha Martinez
                                           - -
                                        CL 20 2697 E  -
shopping within the premises.

        6.4      Petitioner further requests that the court order the deponents to produce the

following documents at the deposition:

    a) A copy of any uncut surveillance media footage for the time period of twelve ( 12)
       hours prior and twelve (12) hours subsequent to the subject fall event, which
       occurred on or about July 1, 2020, this request includes but is not limited to raw
       uncut video recorded footage, any photographs, diagrams, slides, “hot takes”
       photographs, and/or uncut security camera video footage, sketches;

    b) A copy of the Respondent’s incident reports of the events relating to Petitioner’s
       fall of July 1, 2020. This request includes but not limited to any copies of all witness
       statements previously made by Respondent’s employees, Petitioner, and/or any
       other witness concerning the subject fall event made subject of this petition,
       including any written statement signed or otherwise adopted or approved by the
       Petitioner hereto and any stenographic, mechanical, electrical, or other type of
       recording or ally transcription thereof made by Petitioner hereto and
       contemporaneously recorded

    c) A list of all employees of Respondent who were present and on duty at the time
       giving rise to the events of July 1, 2020, when Respondent’s employees who were
       on the scene of the Petitioner’s fall;

    d) All written safety policies and procedures in effect on the date of the subject fall
       event maintained by Respondent regarding the provision of safety measures to
       provide a safe walking area free of obstructions, wet substances, trip hazards and
       for the prevention of slip and fall events, for patrons visiting the Respondent’s
       premises; and

    e) Any rules, management guidelines, operating guidelines, or other similar writing
       or document that purports to show operating procedures for the management, care,
       maintenance, repair and service of the premises in question.

                         VII.    REQUEST     FOR ORAL HEARING

        7.1      After service of this petition and notice, Rule 202.3(a) requires that the court

hold a show cause hearing on Petitioner's Verified Rule 202 Petition. Therefore, Petitioner

requests this Court order a hearing in accordance to said Rule 202.3(a).

       VIII. REQUEST FOR TEMPORARY INJUNCTION TO PRESERVE
                                         EVIDENCE



Verification in Support of TRO
MLF File No. 401612                                                                       Page 7
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 15 of 78
                                                                                            Electronically Submitted
                                                                                                  7/2/2020 5:39 PM
                                                                                               Hidalgo County Clerk

                                          - - -
                                       CL 20 2697 E
                                                                                 Accepted by: Samantha Martinez


         8.1 .   Petitioner request that the Court issue a Temporary Injunction prohibiting

Respondent, Dolgencorp of Texas Inc., D/B/A Dollar General Corporation (“DOLLAR

GENERAL”), and those in active concert with Respondent, from destroying, editing,

modifying or deleting the following documents:

    a) The “raw,” uncut video surveillance footage recorded by each and every camera
       within the interior and exterior of the business premises. The time frame of the
       requested footage is a minimum of 12-hours prior to the events giving rise to this
       lawsuit through a minimum of 12-hours following the events giving rise to this
         lawsuit.

    b) All non-privileged documents in the custody, care, control, or otherwise readily
       available to Respondent relating to the incident made the basis of this suit, including
       but not limited to:
          i. Photographs of the location;
         ii. Written and/or recorded statements, videos, or photographs made, taken, or
               otherwise produced by or procured from any witnesses;
        iii. Written and/or recorded statements, videos, or photographs made, taken, or
               otherwise produced by or procured from Petitioner;
        iv. Written and/or recorded statements, videos, or photographs made, taken, or
               otherwise produced by or procured from Respondent including those made
               by any of its agents, employees, or representatives.

    c) Any other documents and/or matters associated with the investigation of the
       incident which forms the basis of this petition.

         8.2.    Petitioner’s application for a temporary restraining order is authorized in

the form of an injunction to preserve the subject matter of the suit to avoid the loss or

destruction of evidence. See City Of Dallas V. Wright, 36 S.W.2d 973, 975 (Tex. 1931);

                                                                   —
See, e.g, PILF Invs. V. Arlitt, 940 S.W.2d 255, 258-59 (Tex.App. San Antonio, 1997, No

Writ).

         8.3.    Petitioner request an order of the Court preventing Respondent from

destroying, editing, modifying or deleting any or all of the following items:

    a) The “raw,” uncut video surveillance footage recorded by each and every camera
       within the interior and exterior of the business premises. The time frame of the
       requested footage is a minimum of 12-hours prior to the events giving rise to this


Verification in Support of TRO
MLF File No. 401612                                                                    Page 8
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 16 of 78
                                                                                            Electronically Submitted
                                                                                                  7/2/2020 5:39 PM
                                                                                               Hidalgo County Clerk
                                                                                  Accepted by: Samantha Martinez
                                           - -
                                        CL 20 2697 E -
        lawsuit through a minimum of 12-hours following the events giving rise to this
        lawsuit.

    b) All non-privileged documents in the custody, care, control, or otherwise readily
       available to Respondent relating to the incident made the basis of this suit, including
       but not limited to:
          I.   Photographs of the location;
         n. Written and/or recorded statements, videos, or photographs made, taken, or
               otherwise produced by or procured from any witnesses;
        in.    Written and/or recorded statements, videos, or photographs made, taken, or
               otherwise produced by or procured from Petitioner;
        IV.    Written and/or recorded statements, videos, or photographs made, taken, or
               otherwise produced by or procured from Respondent including those made
               by any of its agents, employees, or representatives.

    c) Any other documents and/or matters associated with the investigation of the
       incident which forms the basis of this petition.

        8.4.     Petitioner has no adequate remedy at law and seeks equitable relief. The

 relief sought is crucial to preventing the removal or destruction of evidence which would

 prevent the Petitioner from pursuing his claims against Respondent.

        8.5 .    It is probable that Petitioner will recover from Respondent after a trial on

 the merits based upon the factual matters set forth herein. If Petitioner’s application

 is not granted, harm is imminent because the information contained and evidence sought

 to be preserved is critical to the proof required of Petitioner to establish and prove its

 potential personal injury claim against Respondent.

        8.6.     The Petitioner is willing to post a bond if required by this Court.

                   IX.      REQUEST   FOR SHOW CAUSE HEARING
                                 AND RELIEF REQUESTED

        9.1      After service of this petition as indicated below, Petitioner requests this

Honorable Court hold a hearing on the petition upon at least fifteen (15) days’ notice to

Respondent. Additionally, Petitioner requests that the Court conduct a show cause hearing

to determine whether or not Respondent should be temporarily enjoined from destroying,


Verification in Support of TRO
MLF File No. 401612                                                                     Page 9
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 17 of 78
                                                                                               Electronically Submitted
                                                                                                     7/2/2020 5:39 PM
                                                                                                  Hidalgo County Clerk

                                            - - -
                                        CL 20 2697 E
                                                                                    Accepted by: Samantha Martinez


editing, modifying or deleting all the following:

        a) The “raw,” uncut video surveillance footage recorded by each and every camera
           within the interior and exterior of the business premises. The time frame of the
           requested footage is a minimum of 12-hours prior to the events giving rise to
           this lawsuit through a minimum of 12-hours following the events giving rise to
           this lawsuit.

        b) All non-privileged documents in the custody, care, control, or otherwise readily
             available to Respondent relating to the incident made the basis of this suit,
             including but not limited to:
           i. Photographs of the location;
          ii. Written and/or recorded statements, videos, or photographs made, taken, or
                 otherwise produced by or procured from any witnesses;
         iii. Written and/or recorded statements, videos, or photographs made, taken, or
                 otherwise produced by or procured from Petitioner;
         iv. Written and/or recorded statements, videos, or photographs made, taken, or
                 otherwise produced by or procured from Respondent including those made
                 by any of its agents, employees, or representatives.

        c) Any other documents and/or matters associated with the investigation of the
           incident which forms the basis of this petition.

        9.2      Therefore, Petitioner asks the court to set this petition for hearing and, after

the hearing, order that the following person(s) present him/themselves this Court, along

with the items requested in order to produce the documents requested to Petitioner’s

counsel, which are the following:

    a) A copy of any uncut surveillance media footage for the time period of twelve (12)
       hours prior and twelve (12) hours subsequent to the subject fall event, which
       occurred on or about July 1, 2020, this request includes but is not limited to raw
       uncut video recorded footage, any photographs, diagrams, slides, “hot takes”
       photographs, and/or uncut security camera video footage, sketches;

    b) A copy of the Respondent’s incident reports of the events relating to Petitioner’s
       fall of July 1, 2020. This request includes but not limited to any copies of all witness
       statements previously made by Respondent’s employees, Petitioner, and/or any
       other witness concerning the subject fall event made subject of this petition,
       including any written statement signed or otherwise adopted or approved by the
       Petitioner hereto and any stenographic, mechanical, electrical, or other type of
       recording or ally transcription thereof made by Petitioner hereto and
       contemporaneously recorded



Verification in Support of TRO
MLF File No. 401612                                                                       Page 10
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 18 of 78
                                                                                            Electronically Submitted
                                                                                                  7/ 2/2020 5:39 PM
                                                                                               Hidalgo County Clerk
                                                                                 Accepted by: Samantha Martinez
                                       CL-20-2697-E

    c) A list of all employees of Respondent who were present and on duty at the time
       giving rise to the events of July 1, 2020, when Respondent’s employees who were
       on the scene of the Petitioner’s fall;

    d) All written safety policies and procedures in effect on the date of the subject fall
       event maintained by Respondent regarding the provision of safety measures to
       provide a safe walking area free of obstructions, wet substances, trip hazards and
       for the prevention of slip and fall events, for patrons visiting the Respondent’s
       premises; and

    e) Any rules, management guidelines, operating guidelines, or other similar writing
       or document that purports to show operating procedures for the management, care,
       maintenance, repair and service of the premises in question.

        9.3      For these reasons, petitioner asks the court to set this petition for hearing

and, after notice and hearing, order that Dolgencorp of Texas Inc., doing business as Dollar

General Corporation provide the requested discovery pursuant to Rule 202 of the Texas

Rules of Civil procedure.

                                 X.   PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Petitioners pray that this Court issue

citations to Respondent, Dolgencorp of Texas Inc., doing business as Dollar General

Corporation, and a Notice of the hearing on this petition for service upon Respondent; and

further grant Petitioner’s Rule 202 Request for Pre-suit Discovery. Petitioners also pray

for such other; and for all such other and further relief, at law or in equity, to which

Petitioner may show himself justly entitled.

        Petitioner further prays that this Court issue citation to Respondent and a Notice of

the hearing on this petition for service upon Respondent. Petitioner further prays that this

Court find that a Temporary Injunction be issued Respondent or its agents, subsidiaries or

those in active concert therewith from destroying, editing, modifying or deleting:

    a) The “raw,” uncut video surveillance footage recorded by each and every camera
       within the interior and exterior of the business premises. The time frame of the


Verification in Support of TRO
MLF File No. 401612                                                                    Page 11
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 19 of 78
                                                                                            Electronically Submitted
                                                                                                  7/2/2020 5:39 PM
                                                                                               Hidalgo County Clerk

                                          - - -
                                      CL 20 2697 E
                                                                                 Accepted by: Samantha Martinez


        requested footage is a minimum of 12-hours prior to the events giving rise to this
        lawsuit through a minimum of 12-hours following the events giving rise to this
        lawsuit.

    b) All non-privileged documents in the custody, care, control, or otherwise readily
       available to Respondent relating to the incident made the basis of this suit, including
       but not limited to:
          i. Photographs of the location;
         ii. Written and/or recorded statements, videos, or photographs made, taken, or
               otherwise produced by or procured from any witnesses;
        iii. Written and/or recorded statements, videos, or photographs made, taken, or
               otherwise produced by or procured from Petitioner;
        iv. Written and/or recorded statements, videos, or photographs made, taken, or
               otherwise produced by or procured from Respondent including those made
               by any of its agents, employees, or representatives.

    c) Any other documents and/or matters associated with the investigation of the
       incident which forms the basis of this petition.

                                              Respectfully Submitted,

                                              THE MOORE LAW FIRM
                                              4900 North 10th Street, Suite F-3
                                              McAllen, Texas 78504
                                              Telephone: (956) 631-0745
                                              Telecopier: (866) 266-0971
                                              Email : lit-docket@ moore-firm .com
                                                                  ,




                                       By:    /s/ J. Michael Moore
                                              J. Michael Moore
                                              State Bar No. 14349550
                                              ATTORNEY FOR PETITIONER




Verification in Support of TRO
MLF File No. 401612                                                                   Page 12
Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 20 of 78
                                                                                           Electronically Submitted
                                                                                                 7/2/2020 5:39 PM
                                                                                              Hidalgo County Clerk
                                                                                Accepted by: Samantha Martinez


                                                    CL-20-2697 -E
                                  CAUSE NO.:

LUCIANA RAMIREZ,                            §        IN THE COUNTY COURT
     Petitioner ,                           §
                                            §
V.                                          §
                                            §        AT LAW NO.
DOLGENCORP OF TEXAS INC. ,                  §
D/B/A DOLLAR GENERAL                        §
CORPORATION,                                §
     Respondent.                            §        HIDALGO COUNTY, TEXAS


VERIFICATION IN SUPPORT OF THE TEMPORARY RESTRAINING ORDER
                                        REQUEST


STATE OF TEXAS                                  §
                                                §
COUNTY OF HIDALGO                               §

       Before me, the undersigned authority, personally appeared J . Michael Moore, who
being by me duly sworn, deposed as follows:

        “ I have read this Verified Original Petition and Application for Temporary
Restraining Order, and affirm and state that all the factual allegations contained therein as
stated are to the best of my personal knowledge and belief are true and correct.”

          FURTHER AFFIANT SAYETH NOT.



                                                J.' iyticha&Hvloore

         SUBSCRIBED AND SWORN TO BEFORE ME on the
to certify which witness my hand and official seal.                   ^    day of July, 2020,




               4>®EL. 4%_
           #?/ # /L.Vy5> %
           =                  *
                            ‘-o
                                                       ^
                                                Notary ubtte -iirand for
                                                               ^
                                                The State of Texas

                                                Expires:
               % 4> -%°.4.#ON /
                    '


                xiasx
Verification in Support of TRO
MLF File No. 401612                                                                    Page 1
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 21 of 78




                                    Tab B




{00661531}
       Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 22 of 78
                                                                                                          Electronically Submitted
                                                                                                                7/9/2020 8:42 AM
                                                                                                             Hidalgo County Clerk
                                                                                              Accepted by: Samantha Martinez
                                           CAUSE NO. CL-20-2697-E
THE STATE OF TEXAS
COUNTY OF HIDALGO


 NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you.”

     To:     DOLGENCORP OF TEXAS INC., DBA DOLLAR GENERAL CORPORATION
             CORPORATION SERVICE COMPANY DBA CSC LAWYERS INC SERVICE CO
             211 E 7TH STREET
             AUSTIN TX 78701
             OR AT SUCH OTHER PLACE AS THE DEFENDANT MAY BE FOUND

GREETINGS: You are commanded to appear by filing a written answer to the Plaintiffs petition at or before 10
o’clock A.M. on or before the Monday next after the expiration of twenty (20) days after the date of service
hereof, before the Honorable County Court At Law #5 of Hidalgo County, Texas, by and through the Hidalgo
County Clerk at 100 N. Closner, First Floor, Edinburg, Texas 78539.

Said Plaintiffs Petition was filed in said Court, on the 2nd day of July, 2020 in this Cause Numbered CL-20-
2697-E on the docket of said Court, and styled,

                                             LUCIANA RAMIREZ
                                                        vs.
             DOLGENCORP OF TEXAS INC., DBA DOLLAR GENERAL CORPORATION

The nature of Plaintiff s demand is fully shown by a true and correct copy of Plaintiff s Verified Rule 202 Petition
Seeking Pre-suit Discovery Of Respondent Dolgencorp Of Texas Inc Dba Dollar General Corporation And
Application For Tro And Temporary Injunction To Preserve Evidence accompanying this Citation and made a
part hereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
  J. MICHAEL MOORE
  THE MOORE LAW FIRM
  4900 NORTH 10TH ST SUITE F-3
  MCALLEN TX 78504

The officer executing this citation shall promptly serve the same according to requirements of law, and the
mandates hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at Edinburg, Texas this 9th day of
July, 2020.

                                                         ARTURO GUAJARDO, JR.
                                                         COUNTY CLERK, HIDALGO COUNTY, TEXAS
                                                         100 N. CLOSNER
                                                         EDINBURG, TEXAS 78539
                                                         COUNTY COURT AT LAW #5


                                                         BY                                              DEPUTY
                                                                          SAMANTHA MARTINEZ
        Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 23 of 78
                                                                                                                         Electronically Submitted
                                                                                                                                7/9/2020 8:42 AM
                                                                                                                            Hidalgo County Clerk
                                                                                                            Accepted by: Samantha Martinez
SHERIFF’S/CONSTABLE’S/CIVIL PROCESS

SHERIFF’S RETURN
        Came to hand on the             day of                                , 20          , at              o’clock
M., by Deputy (Sheriff/Constable)/Civil Process Server and to-wit the following:

DEFENDANT SERVED

         Service was EXECUTED on the above referenced Defendant, in person, in Hidalgo County, Texas and served with
a true copy of this Citation, with the date of delivery endorsed thereon, together with the accompanying copy of the
Plaintiffs Petition, at the following
Date, time, and place, to-wit:

         NAME                               DATE                 TIME             PLACE


         By:                                                               By:
                   CIVIL PROCESS SERVER                                              DEPUTY SHERIFF/CONSTABLE

DEFENDANT NOT SERVED
          Service was ATTEMPTED at the above address on the above referenced Defendant on the following date(s) and
time(s), but to no avail:

         NAME                            DATE                  TIME                  PLACE

         NAME                            DATE                  TIME                  PLACE

         NAME                            DATE                  TIME                  PLACE


         By;                                                      By:
                  CIVIL PROCESS SERVER                                     DEPUTY SHERIFF/CONSTABLE


                           COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,
                                        CONSTABLE OR CLERK OF THE COURT
In accordance to rule 107, the officer or authorized person who serves or attempts to serve a citation must sign the return. If
the return is signed by a person other than a sheriff, constable or the clerk of the court, the return must either be verified or be
signed under the penalty of perjury. A return signed under penalty of perjury must contain the statement below in
substantially the following form:

“My name is                                     , my date of birth is                        and my address is

                                           . I declare under penalty of perjury that the foregoing is true and correct
EXECUTED in                        County, state of Texas, on the       day of            , 20.



DECLARANT


If Certified by the Supreme Court of Texas
Date of Expiration /SCH Number
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 24 of 78




                                    Tab C




{00661531}
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 25 of 78
                                                                                                     Electronically Submitted
                                                                                                           7/9/ 2020 2 : 13 PM
                                                                                                        Hidalgo County Clerk
                                                                                             Accepted by : Ester Espinoza


                                  CAUSE NO.: CL- 20- 2697 - E
                                                                                            PILED
LUCIANA RAMIREZ,                           §      IN THE COUNTY                            O’CLOCK

  Petitioner,                              §
                                           §
                                                                                r   —
v.                                         §
                                                                                        JUL 1 4 2020
                                           §      AT LAW NO. 5                                            ^V Ct ERK
DOLGENCORP OF TEXAS INC. ,                                                          *
                                                                              4ftrl> OGb              i

                                                                                                      OF HiDALGCTCO .
                                            8                            OOUfVTv COU^i
                                                                                                                 DEPUT>
D/B/A DOLLAR GENERAL                       §
CORPORATION ,                              8
   Respondent .                             §     HIDALGO COUNTY , TEXAS



                   ORDER FOR TEMPORARY RESTRAINING ORDER


        BE IT REMEMBERED that on the            / Vday
                                                   , of         u         020, came on to be heard

the Petitioner’s Application for Temporary Restraining Order to Preserve Evidence. After
                                                                     ‘
reviewing the Application for Temporary Restraining Order, other pleadings, the affidavits, and

arguments of counsel, the court finds that harm is imminent to Petitioner if the court does not issue

the temporary restraining order requested , that Petitioner will suffer irreparable harm if the

evidence sought to be preserved is removed , modified or destroyed since such action will prevent

Petitioner's from proceeding and gaining the evidence needed and required in order to prosecute

his claims and maintain the status quo on all existing evidence in support of his investigation of

Respondent, Dolgencorp Of Texas Inc., D/ B/ A Dollar General Corporation, and other third parties

therefore without issuance of this order, important evidence could be lost or destroyed, and

         .
therefore Petitioner has no adequate remedy at law.

        The Court finds that the Applicant, Luciana Ramirez, is entitled to the relief demanded and

IT IS, THEREFORE , ORDERED, ADJUDGED and DECREED by this order, the Court

hereby enters the following Orders:

        Respondent, Dolgencorp Of Texas Inc ., D/ B/ A Dollar General Corporation, SHALL



Order For Temporary Restraining Order                                                                Page 1
   Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 26 of 78
                                                                                                 Electronically Submitted
                                                                                                       7/9/2020 2: 13 PM
                                                                                                    Hidalgo County Clerk
                                                                                          Accepted by: Ester Espinoza


PRESERVE and NOT DESTROY , EDIT, MODIFY, DELETE, OR OTHERWISE ALTER

the following documents and/or items:

   a) The “raw,” uncut video surveillance footage recorded by each and every camera within
      the interior and exterior of the business premises. The time frame of the requested footage
      is a minimum of !2-hours prior to the events giving rise to this lawsuit through a minimum
            -
      of 12 hours following the events giving rise to this lawsuit.

   b) All non -privileged documents in the custody, care, control, or otherwise readily available
      to Respondent relating to the incident made the basis of this suit, including but not limited
      to:
          i. Photographs of the location;
         ii. Written and/or recorded statements, videos, or photographs made, taken, or
             otherwise produced by or procured from any witnesses;
       iii. Written and/or recorded statements, videos, or photographs made, taken, or
             otherwise produced by or procured from Petitioner;
        iv.   Written and/or recorded statements, videos, or photographs made, taken, or
             otherwise produced by or procured from Respondent including those made by any
             of its agents, employees, or representatives.

   c) Any other documents and /or matters associated with the investigation of the incident which
      forms the basis of this petition.

       The clerk shall forthwith on the filing by Petitioner, Luciana Ramirez, of the bond

hereinafter required, on approving the same according to the law, issue a Temporary Restraining

Order in conformity with the law and terms of this order.

       This Court orders the clerk to issue notice and citation to Respondent that the hearing on

Petitioner’s application for temporary injunction. The purpose of the hearing shall be to determine

whether this temporary restraining order should be made a temporary injunction pending further

Order of this Court.

       Bond is set at $    [ OO      and can be issued via surety bond.

       This order is hereby issued on the (M day of       Jul            , 2020, at   Jil |am)

/ p.m.) and shall expire within thirty (30) days thereof, and this tourt will hold a hearing on whether

this temporary injunction shall issue, said show cause hearing will be held on:                        S O, ZOZO



Order For Temporary Restraining Order                                                            Page 2
      Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 27 of 78
                                                                                         Electronically Submitted
                                                                                               7 /9/2020 2 : 13 PM
                                                                                            Hidalgo County Clerk
                                                                                   Accepted by: Ester Espinoza


                      .m. ) in the County Court No. 5 of Hidalgo County Texas.
SIGNED this ( *   -/ ^ciavof   Jalw1 . 2020.
                               \



                                                                            V
                                               PRESIDING JUDG

cc:      Via Email
         Petitioner Luciana Ramirez
         c/o J . Michael Moore
         Moore Law Firm
         Fax : 888-266-0971
         Email: lit -docket a moore-firm.com

cc:      Dolgencorp of Texas Inc ., doing business as Dollar General Corporation
         Corporation Service Company d / b/a
         CSC- Lawyers Incorporating Service Company
         211 E. 7th Street ,
         Austin, TX 78701




Order For Temporary Restraining Order                                                    Page 3
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 28 of 78




                                    Tab D




{00661531}
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 29 of 78 Electronically Submitted
                                                                                                        7/16/2020 4:55 PM
                                                                                                      Hidalgo County Clerk
                                                                                            Accepted by: Oscar Gonzalez


                                       CAUSE NO. CL-20-2697-E

LUCIANA RAMIREZ                                           §    IN THE COUNTY COURT
Petitioner,                                               §
                                                          §
v.                                                        §          AT LAW NO. 5
                                                          §
DOLGENCORP OF TEXAS, INC.                                 §
D/B/A DOLLAR GENERAL                                      §
CORPORATION                                               §
Respondent.                                               §   HIDALGO COUNTY, TEXAS


                              RESPONDENT’S ORIGINAL ANSWER


TO THE HONORABLE COURT:

        Respondent Dolgencorp of Texas, Inc. hereby files its Original Answer, and would show

the Court as follows:

                                            GENERAL DENIAL

        1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Respondent hereby

generally denies each and every material allegation contained in Petitioner’s Verified Rule 202

Petition Seeking Pre-Suit Discovery of Respondent, Dolgencorp of Texas Inc., d/b/a Dollar

General Corporation, and Application for Temporary Restraining Order and Temporary

Injunction to Preserve Evidence, and any amendments thereto, and demands strict proof thereof.

                                                  PRAYER

        2.      Respondent prays that the Court deny Petitioner’s petition and application for

injunctive relief, and for any other relief to which it may be entitled in law or equity.


                                                  Respectfully submitted,

                                                  VALDEZ & TREVIÑO, ATTORNEYS AT LAW, P.C.
                                                  Callaghan Tower
                                                  8023 Vantage Drive, Suite 700

{00613769}
Defendant’s Original Answer and Requests for Disclosure                                        Page 1 of 3
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 30 of 78 Electronically Submitted
                                                                                             7/16/2020 4:55 PM
                                                                                           Hidalgo County Clerk
                                                                                 Accepted by: Oscar Gonzalez


                                                  San Antonio, Texas 78230
                                                  Telephone:    (210) 598–8686
                                                  Facsimile:    (210) 598–8797

                                                  /s/ Joseph E. Cuellar
                                                  Jose “ JJ” Trevino, Jr.
                                                  State Bar No. 24051446
                                                  jtrevino@valdeztrevino.com
                                                  Joseph E. Cuellar
                                                  State Bar No. 24082879
                                                  jcuellar@valdeztrevino.com
                                                  Counsel for Respondent




{00613769}
Defendant’s Original Answer and Requests for Disclosure                             Page 2 of 3
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 31 of 78 Electronically Submitted
                                                                                                 7/16/2020 4:55 PM
                                                                                               Hidalgo County Clerk
                                                                                     Accepted by: Oscar Gonzalez


                                       CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was served on the following counsel this

16th day of July 2020, pursuant to Rule 21a, Texas Rules of Civil Procedure, via electronic

service:

J. Michael Moore
THE MOORE LAW FIRM
4900 North 10th Street, Suite F-3
McAllen, Texas 78504
Counsel for Petitioners




                                                          /s/ Joseph E. Cuellar
                                                          Joseph E. Cuellar




{00613769}
Defendant’s Original Answer and Requests for Disclosure                                 Page 3 of 3
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 32 of 78




                                    Tab E




{00661531}
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 33 of 78 Electronically Submitted
                                                                                                  7/31/2020 12:02 PM
                                                                                                 Hidalgo County Clerk
                                                                                         Accepted by: Alma Navarro


                                   CAUSE NO. CL-20-2697-E

LUCIANA RAMIREZ                                  §          IN THE COUNTY COURT
Petitioner,                                      §
                                                 §
v.                                               §                AT LAW NO. 5
                                                 §
DOLGENCORP OF TEXAS, INC.                        §
D/B/A DOLLAR GENERAL                             §
CORPORATION                                      §
Respondent.                                      §        HIDALGO COUNTY, TEXAS


               ORDER EXTENDING TEMPORARY RESTRAINING ORDER


        BE IT REMEMBERED that on the 30th day of July 2020, came on to be heard the

Petitioner’s Application for Temporary Injunction.       At the hearing, counsel for Petitioner

represented that he had been contacted the night before by another attorney, who represented that

Petitioner was now his client. In light of this representation, the parties agreed to continue the

hearing on the Application for Temporary injunction and to extend the duration of the temporary

restraining order issued in this cause on July 14, 2020, until August 13, 2020. In consenting to the

extension of the temporary restraining order, Respondent does not waive any challenges to the

substance of the temporary restraining order.

        It is therefore ORDERED, ADJUDGED and DECREED that:

        Respondent, Dolgencorp of Texas, Inc. D/B/A Dollar General Corporation, SHALL

PRESERVE and NOT DESTROY, EDIT, MODIFY, DELETE, OR OTHERWISE ALTER

the following documents and/or items:

             a) The “raw” uncut video surveillance footage recorded by each and every camera
                within the interior and exterior of the business premises. The time frame of the
                requested footage is a minimum of 12-hours prior to the events giving rise to this
                lawsuit through a minimum of 12-hours following the events giving rise to the
                lawsuit.




{00619226}
      Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 34 of 78 Electronically Submitted
                                                                                                      7/31/2020 12:02 PM
                                                                                                     Hidalgo County Clerk
                                                                                             Accepted by: Alma Navarro


              b) All non-privileged documents in the custody, care, control, or otherwise readily
                 available to Respondent relating to the incident made the basis of this suit, including
                 but not limited to:
                    l.   Photos of the location;
                   li .  Written and/or recorded statements, videos, or photographs made, taken, or
                         otherwise produced by or procured form an witnesses;
                  ill .  Written and/or recorded statements, videos, or photographs made, taken or
                         otherwise produced by or procured from Petitioner;
                  IV .   Written and/or recorded statements, videos, or photographs made, taken or
                         otherwise produced by or procured from Respondent including those made
                         by any of its agents, employees, or representatives.

              c) Any other documents and/or matters associated with the investigation of the
                 incident which forms the basis of this petition.

         It is further ORDERED that the bond previously set by the Court and filed by Petitioner

shall continue in force and effect.

         It is further ORDERED that the temporary restraining order issued in this cause on July

14, 2020, shall expire at 5 p.m. on August 13, 2020, and this Court will hold a hearing on whether

this temporary injunction shall issue on August 13, 2020 at           (a.m./p.m.)

         It is so ORDERED.



                                                                PRESIDING JUDGE




                                                  Received from the Court
                                                       8/5/2020 4:10 PM
                                                 On
                                                               SEF
                                                   Initials:




{00619226 }
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 35 of 78 Electronically Submitted
                                                                                    7/ 31 /2020 12: 02 PM
                                                                                   Hidalgo County Clerk
                                                                            Accepted by: Alma Navarro


Approved as to form only:

 /s/ J. Michael Moore                       /s/ Joseph E. Cuellar
 J. Michael Moore                           Jose “ JJ” Trevino, Jr.
 State Bar No. 14349550                     State Bar No. 24051446
 THE MOORE LAW FIRM                         jtrevino@valdeztrevino.com
 4900 North 10th Street, Suite F-3          Joseph E. Cuellar
 McAllen, Texas 78504                       State Bar No. 24082879
 Telephone: (956) 631-0745                  jcuellar@valdeztrevino.com
 Telecopier: (866) 266-0971                 VALDEZ & TREVINO
 Email: lit-docket@moore-firm.com           ATTORNEYS AT LAW, P.C.
 Counsel for Petitioner                     Callaghan Tower
                                            8023 Vantage Drive, Suite 700
                                            San Antonio, Texas 78230
                                            Telephone:     (210) 598-8686
                                            Facsimile:     (210) 598-8797
                                            Counsel for Respondent




{00619226}
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 36 of 78




                                    Tab F




{00661531}
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 37 of 78 Electronically Submitted
                                                                                                    10/7/2020 2:13 PM
                                                                                                  Hidalgo County Clerk
                                                                                      Accepted by: Daniela Blanco


                                   CAUSE NO.: CL-20- 2697-E

LUCIANA RAMIREZ,                                  §       IN THE COUNTY COURT
  Petitioner,                                     §
                                                  §
V.                                                §
                                                  §       AT LAW NO. 5
DOLGENCORP OF TEXAS INC.,                         §
D/ B/ A DOLLAR GENERAL                            §
CORPORATION,                                      §
   Respondent.                                    §       HIDALGO COUNTY, TEXAS


                 ORDER FOR TEMPORARY RESTRAINING ORDER


        BE IT REMEMBERED that on the 13 th day of August, 2020, came on to be heard

the Petitioner’s Application for Temporary Restraining Order to Preserve Evidence. After

reviewing the Application for Temporary Restraining Order, other pleadings, the

affidavits, and arguments of counsel, the court finds that harm is imminent to Petitioner if

the court does not issue the temporary restraining order requested, that Petitioner will suffer

irreparable harm if the evidence sought to be preserved is removed, modified or destroyed

since such action will prevent Petitioner's from proceeding and gaining the evidence

needed and required in order to prosecute his claims and maintain the status quo on all

existing evidence in support of his investigation of Respondent, Dolgencorp Of Texas Inc.,

D/B/A Dollar General Corporation, and other third parties therefore without issuance of

this order, important evidence could be lost or destroyed, and therefore, Petitioner has no

adequate remedy at law.

        The Court finds that the Applicant, Luciana Ramirez, is entitled to the relief

demanded and IT IS, THEREFORE, ORDERED, ADJUDGED and DECREED by this

order, the Court hereby enters the following Orders:



Petitioner’s Motion for Entry and Order Setting on the Merits                            Page 4
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 38 of 78 Electronically Submitted
                                                                                              10/7/2020 2:13 PM
                                                                                            Hidalgo County Clerk
                                                                                 Accepted by: Daniela Blanco


      1) Respondent, Dolgencorp of Texas Inc., D/B/A Dollar General Corporation,
         SHALL PRESERVE and NOT DESTROY, EDIT, MODIFY, DELETE, OR
         OTHERWISE ALTER the following documents and/or items:
            a. The “raw,” uncut video surveillance footage recorded by each and every
               camera within the interior and exterior of the business premises. The time
               frame of the requested footage is a minimum of 6-hours prior to the events
               giving rise to this lawsuit through a minimum of 6-hours following the
               events giving rise to this lawsuit .

         This order is hereby issued on the                     day of        , 2020, at

              , (a.m. / p.m.);

         IT IS FURTHER ORDERED that this Court will hold a show cause

oral/video/webcast hearing on Petitioner’s Rule 202 Petition Seeking Pre-Suit Discovery

of Respondent Dolgencorp of Texas Inc., D/B/A Dollar General Corporation, which will
       10/28/20 10:30            xxx
be held on:    at         (a.m. / p.m.) in the County Court No. 5 of Hidalgo County
         CASE WIL BE HEARD VIA ZOOM
Texas.
                          14               Oct
         SIGNED this             day of



                                                     PRESIDING JUDG


cc:

Mr. J. Michael Moore
Moore Law Firm
Fax: 888-266-0971
Email : lit-docket@ moore-firm .com

Mr. Joseph E. Cuellar
icuellar@valdeztrevino.com
Valdez & Trevino
Attorneys At Law, P.C.
Fax: ( 210) 598-8797


  Received from the Court
       10/15/2020 4:43 PM
 On
                  SM
    Initials:
Petitioner’s Motion for Entry and Order Setting on the Merits                      Page 5
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 39 of 78




                                    Tab G




{00661531}
    Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 40 of 78 Electronically Submitted
                                                                                                   11/4/2020 3:16 PM
                                                                                                 Hidalgo County Clerk
                                                                                       Accepted by: Aurelio Aleman


                                 CAUSE NO.: CL-20-2697-E

LUCIANA RAMIREZ,                              §      IN THE COUNTY COURT
  Plaintiff ,                                 §
                                              §
V.                                            §
                                              §      AT LAW NO. 5
DOLGENCORP OF TEXAS INC.,                     §
D/B/A DOLLAR GENERAL                          §
CORPORATION,                                  §
  Respondent.                                 §      HIDALGO COUNTY, TEXAS


     ORDER GRANTING PETITIONER'S VERIFIED RULE 202 PETITION
     SEEKING THE DEPOSITION OF CORPORATE REPRESENTATIVE OF
                          RESPONDENT


          BE IT REMEMBERED that on this the 28th day of October, 2020, came on to be

heard Petitioner, Luciana Ramirez’s Verified Rule 202 Petition Seeking Pre-suit Discovery

of Respondent, the Court after taking announcements of the parties, that Petitioner agreed

to limit the scope of the discovery to a corporate representative for Respondent concerning

the subject surveillance video that Respondent’s counsel represented to the Court it had

preserved.

          Thereafter, a record of the testimony and evidence presented by Petitioner in

support of her request for pre-suit discovery was made and taken by Ms. Tina Fasci, the

Official Court Reporter of this Court. The following witnesses testified in support of

Petitioner’s request seeking the pre-suit deposition of Respondent, DOLGENCORP OF

TEXAS INC., D/B/A DOLLAR GENERAL CORPORATION:

          Petitioner, Luciana Ramirez testified concerning the facts of the incident of a slip

and fall injury event that occurred on July 1, 2020, at Respondent’s premises located at

3405 E Main Ave, Alton, Hidalgo County, Texas. That Luciana Ramirez retained J.

    Order Granting Petitioner’s Verified Rule 202 Petition Seeking The Deposition Of Corporate
                                   Representative Of Respondent
                                               Page 1
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 41 of 78 Electronically Submitted
                                                                                                     11/4/2020 3:16 PM
                                                                                                   Hidalgo County Clerk
                                                                                       Accepted by: Aurelio Aleman


Michael Moore of Moore law Firm shortly thereafter in July of 2020 to investigate the

accident. From the testimony of Luciana Ramirez and having reviewed and considered the

Petitioner’s Verified Rule 202 Petition, and response thereto, the Court finds that it does

have subject matter-jurisdiction over the potential claims of Petitioner, and personal

jurisdiction over the potential parties to the potential law suit; and that pursuant to Rule

202.4(a)(1) of the Texas Rules of Civil Procedure, a pre-suit oral deposition of an

individual with knowledge of the surveillance video recording system, as requested, in use

on the premises of the Dollar General where the slip and fall injury event occurred is

necessary to prevent a failure or delay in justice in the anticipated suit, and to identify

potential unknown parties who may have caused the spill to occur.

        Petitioner’s attorney of record, J. Michael Moore, then provided sworn testimony

testifying as to experience as a practicing attorney in other cases where he had served a

Letter of Preservation for surveillance video recordings wherein the store owners had not

preserved the video as requested, destroyed same or had edited the video in such a manner

as to deprive the plaintiffs and petitioners’ in those cases of evidence that would have, if

preserved, provided the plaintiffs and respondents with the identity of potential witnesses

to the injury accident slip and fall events and evidence of potential witnesses, liability and

potential other responsible parties, that resulted in a failure and/or delay in justice in those

cases. Additionally, J. Michael Moore testified as to the need to preserve such evidence in

connection with his investigation of Petitioner, Luciana Ramirez’s potential lawsuit and to

identify potential other responsible parties. The Court requested, at the conclusion of the

hearing, that Petitioner’s counsel provide evidence of other incidents where a letter of

preservation was served and the video surveillance recordings were either edited or erased


 Order Granting Petitioner’s Verified Rule 202 Petition Seeking The Deposition Of Corporate
                                Representative Of Respondent
                                            Page 2
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 42 of 78 Electronically Submitted
                                                                                                     11/4/2020 3:16 PM
                                                                                                   Hidalgo County Clerk
                                                                                       Accepted by: Aurelio Aleman


which caused a failure or delay injustice. The Court, having received such evidence from

Petitioner by post hearing submission filed with the Court and having considered same

enters the following findings:

        From the testimony of the witnesses, Luciana Ramirez and J. Michael Moore, and

having reviewed and considered the Petitioner’s Verified Rule 202 Petition, and response

thereto, the argument of counsel for the parties, including the evidence of other incidences

wherein surveillance video recordings were lost, edited and/or destroyed, the Court FINDS

that it does have subject matter-jurisdiction over the potential claims of Petitioner, and

personal jurisdiction over the potential parties to a potential law suit , that the Petitioner’s

potential cause of action has been demonstrated and that pursuant to Rule 202.4(a)(1) of

the Texas Rules of Civil Procedure, a pre-suit oral deposition of an individual with

knowledge of the preservation of the surveillance video recording system and the manner

and extent to which it is preserved pursuant to the Letter of Preservation served in this

matter for the surveillance video system which was in use on the premises of the Dollar

General where the slip and fall injury event occurred is necessary to prevent a failure or

delay injustice in the anticipated suit, and to identify potential unknown parties who may

have caused the spill to occur, or provide evidence, if any, of Respondents adherence to a

floor surveillance policy.

       IT THEREFORE ORDERED that Petitioner shall be allowed to depose a

corporate representative of Respondent knowledgeable concerning the preservation of the

subject surveillance video of the incident that occurred on or about July 1, 2020 and

preservation of the video 12 hours before the incident and 12 hours after incident, and that

Respondent shall produce the subject surveillance video recording to Petitioner at or prior


 Order Granting Petitioner's Verified Rule 202 Petition Seeking The Deposition Of Corporate
                                Representative Of Respondent
                                            Page 3
              Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 43 of 78 Electronically Submitted
                                                                                                             11/4/2020 3: 16 PM
                                                                                                           Hidalgo County Clerk
                                                                                                 Accepted by: Aurelio Aleman


             to the deposition. Petitioner shall serve a Notice of Intent to Take the Pre-Suit ZOOM

             Deposition of Respondent, DOLGENCORP OF TEXAS INC., D/B/A DOLLAR

             GENERAL CORPORATION, for the limited purposes as detailed herein .

                    The parties are hereby ordered to cooperate in the scheduling of said deposition,

             failing which the Court will set the date and time for same, upon request of either party.
                                12 Nov
                     Signed on




                                                           PRESIDING         DGE


             cc:

             Mr. J. Michael Moore, Moore Law Firm, lit-docket@moore-firm.com        .
             Fax No. 888-266-0971

             Mr. Jose “JJ ” Trevino, Jr. Valdez Trevino, itrevino@valdeztrevino.com
             Mr. Joseph E. Cuellar, Valdez Trevino, icuellar@valdeztrevino.com




Received from the Court
  11/12/2020 10:55 AM
On
                   SM
 Initials:




              Order Granting Petitioner’s Verified Rule 202 Petition Seeking The Deposition Of Corporate
                                             Representative Of Respondent
                                                         Page 4
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 44 of 78




                                    Tab H




{00661531}
      Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 45 of 78 Electronically Submitted
                                                                                                      12/8/2020 5:22 PM
                                                                                                    Hidalgo County Clerk
                                                                                  Accepted by: Samantha Martinez


                                      CAUSE NO.: CL-20-2697-E

LUCIANA RAMIREZ,                               §      IN THE COUNTY COURT
  Petitioner ,                                 §
                                               §
V.                                             §
                                               §      AT LAW NO. 5
DOLGENCORP OF TEXAS                            §
INC., D/B/A DOLLAR                             §
GENERAL CORPORATION,                           §
  Respondent .                                 §      HIDALGO COUNTY, TEXAS


  ORDER SETTING EXPEDITED HEARING ON RESPONDENT'S MOTION
       TO QUASH DEPOSITION NOTICE OF DOLLAR GENERAL


         Now came to be heard Respondent's Motion to Quash Deposition Notice of

Dollar General, the Court is of the opinion that an expedited hearing is needed.

         IT IS FURTHER ORDERED that this Court will hold an expedited ZOOM
                                          Dec. 22, 2020
                                                                     10:30            XXX
hearing on said motion, which will be held on:       at                      (a . m . / p. m.) in

the County Court No. 5 of Hidalgo County Texas. ZOOM invite and passcode are


                             9th             Dec
        SIGNED this                 day of          , 2020.



                                                   PRESIDING JUDGE
                                                                {
cc:

Mr . J . Michael Moore
Moore Law Firm
Fax: 888 - 266 - 0971
Email : lit - docket@ moore - firm .com

Mr. Joseph E . Cuellar
icuellar@valdeztrevino .com
Valdez & Trevino
Attorneys At Law , P. C .
Fax: ( 210) 598-8797
Received from the Court

On    12/10/2020 8:31 AM

 Initials:       SM
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 46 of 78




                                     Tab I




{00661531}
                                             ,
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21
                                                          JR<
                                                     in TXSD
                                                         FILED Page 47 of 78
                                                                      ‘CLOCK        Od         Electronically Submitted
                                                                                                   12/22/2020 2:48 PM
                                                             r DEC 2 3 2020                       Hidalgo County Clerk
                                                                                   Acceptec by: Samantha Martinez


                                  CAUSE NO. CL-2d-26         EGif
                                                         ^ ^
                                                        OY
                                                                     WJRy        CLERK
                                                                                 HIDALGO CO.


                                                                               Y COURT
LUCIANA RAMIREZ                                 §
Petitioner ,                                    §
                                                §
V.                                              §                AT LAW NO. 5
                                                §
DOLGENCORP OF TEXAS, INC.                       §
D/B/ A DOLLAR GENERAL                           §
CORPORATION                                     §
Respondent .                                    §        HIDALGO COUNTY , TEXAS


     ORDER DENYING MOTION TO QUASH AND SETTING RULE 202 DEPOSITION


        On December 22, 2020, the Court heard Defendant’s Motion to Quash the Rule 202

Deposition noticed for January 19, 2020. The Court, after considering the motion, response, reply,

and attached documents, is of the opinion that the motion should be and is hereby DENIED.

        The Court did not consider Petitioner’s request for sanctions presented in its response at

the hearing.

        It is further ORDERED that Petitioner will notice the Rule 202 deposition ordered for

February [9, 10, 11, or 12], 2020 via Zoom . Respondent’s consent to that date does not preclude

Respondent from seeking emergency relief from the appellate courts relating to the Rule 202 order

of November 12, 2020 or this order. Nor is Respondent’s consent in any way constitute of waiver

of any rights asserted in the mandamus proceeding regarding this Court’s orders.

        It is so ORDERED.



                                                             PRESIDING




{00657691}
       Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 48 of 78
/                                                                                    Electronically Submitted
                                                                                         12/22 /2020 2:48 PM
                                                                                        Hidalgo County Clerk
                                                                           Accepted by: Samantba Martinez


    Approved as to form only:

    la/    NOT SIGNED                     /s/ Joseph E. Cuellar
    J . Michael Moore                     Jose “ JJ ” Trevino, Jr.
    State Bar No. 14349550                State Bar No. 24051446
    THE MOORE LAW FIRM                    jtrevino@valdeztrevino.com
    4900 North 10 th Street , Suite F-3   Joseph E. Cuellar
    McAllen, Texas 78504                  State Bar No. 24082879
    Telephone: ( 956) 631 -0745           jcuellar@ valdeztrevino.com
    Telecopier: (866) 266-0971            VAI . DEZ & TREVINO
    Email: lit -dockct@moore-firm .com    ATTORNEYS AT LAW, P.C.
    Counsel for Petitioner                Callaghan Tower
                                          8023 Vantage Drive, Suite 700
                                          San Antonio, Texas 78230
                                          Telephone:     ( 210) 598-8686
                                          Facsimile:     ( 210) 598-8797
                                          Counsel for Respondent




    {00657691}
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 49 of 78




                                     Tab J




{00661531}
    Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 50 of 78




                             NUMBER 13-20-00540-CV

                               COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                    IN RE DOLGENCORP OF TEXAS INC.
                  D/B/A DOLLAR GENERAL CORPORATION


                        On Petition for Writ of Mandamus.


                                       ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      Relator Dolgencorp of Texas Inc. d/b/a Dollar General Corporation filed a petition

for writ of mandamus and a motion for temporary relief in the above cause. By petition for

writ of mandamus, relator seeks to compel the trial court to (1) vacate its “Order Granting

Petitioner’s Verified Rule 202 Petition Seeking the Deposition of Corporate

Representative of Respondent” of November 12, 2020, and (2) issue an order denying

the Rule 202 Petition. See TEX. R. CIV. P. 202. By motion for temporary relief, relator

seeks to stay all proceedings in the underlying matter pending resolution of this petition

for writ of mandamus.
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 51 of 78




       The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that it should be granted. Accordingly, we ORDER all trial court

proceedings to be STAYED pending further order of this Court. See TEX. R. APP. P. 52.10.

The Court requests that the real party in interest, Luciana Ramirez, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
4th day of January, 2021.




                                                 2
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 52 of 78




                                    Tab K




{00661531}
    Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 53 of 78




                             NUMBER 13-20-00540-CV

                               COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                    IN RE DOLGENCORP OF TEXAS INC.
                  D/B/A DOLLAR GENERAL CORPORATION


                        On Petition for Writ of Mandamus.


                                       ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      Relator Dolgencorp of Texas Inc. d/b/a Dollar General Corporation filed a petition

for writ of mandamus and a motion for temporary relief in the above cause. By petition for

writ of mandamus, relator seeks to compel the trial court to (1) vacate its “Order Granting

Petitioner’s Verified Rule 202 Petition Seeking the Deposition of Corporate

Representative of Respondent” of November 12, 2020, and (2) issue an order denying

the Rule 202 Petition. See TEX. R. CIV. P. 202. By motion for temporary relief, relator

seeks to stay all proceedings in the underlying matter pending resolution of this petition

for writ of mandamus.
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 54 of 78




       The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that it should be granted. Accordingly, we ORDER all trial court

proceedings to be STAYED pending further order of this Court. See TEX. R. APP. P. 52.10.

The Court requests that the real party in interest, Luciana Ramirez, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
4th day of January, 2021.




                                                 2
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 55 of 78




                                    Tab L




{00661531}
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 56 of 78




                                 CAUSE NO.: CL-20-2697-E

LUCIANA RAMIREZ,                               §        IN THE COUNTY COURT
  Plaintiff,                                   §
                                               §
V.                                             §
                                               §        AT LAW NO. 5
DOLGENCORP OF TEXAS INC.,                      §
D/B/A DOLLAR GENERAL                           §
CORPORATION,                                   §
 Defendants.                                   §        HIDALGO COUNTY, TEXAS


     PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND NOTICE OF
                        REQUIRED DISCLOSURES


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES, LUCIANA RAMIREZ, (hereinafter sometimes referred to as

“Plaintiff”), and files this their Plaintiff’s First Amended Original Petition, complaining of

and about, DOLGENCORP OF TEXAS INC., D/B/A DOLLAR GENERAL

CORPORATION, (hereinafter called “Defendant”), and for cause of action would show

unto the Court the following:

                                                   I.

      DISCOVERY CONTROL PLAN & MONETARY CLAIM FOR RELIEF

        1.1     Plaintiff intend to conduct discovery under Level 3 of Texas Rule of Civil

Procedure 190.4 because this suit involves monetary relief of over $250,000.00 but not

more than $750,000.00, including damages of any kind, penalties, court costs, expenses,

and pre-judgment interest.

        1.2     Plaintiff has suffered losses and damages in a sum within the jurisdictional

limits of the Court and for which this lawsuit is brought. Plaintiff seeks monetary relief of

over $250,000.00 but not more than $750,000.00 in monetary relief, Tex.R.Civ.P. 47(c)(3).


Plaintiff’s First Amended Original Petition and Notice of Required Disclosures        Page 1
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 57 of 78




Plaintiff reserves the right to either file a trial amendment or an amended pleading on the

issue of damages if subsequent evidence shows that the range of damages is either too high

or too low.

                                                II.

                                  PARTIES AND SERVICE

        2.1     Plaintiff, Luciana Ramirez, who is a resident of Hidalgo County, Texas,

pursuant to CPRC, Sec. 30.014(a)(1) the last three numbers of Plaintiff’s Social Security

card are 323.

        2.2     Defendant, DOLGENCORP OF TEXAS INC., D/B/A DOLLAR

GENERAL CORPORATION, (hereafter called “Dollar General”), is the owner of the

property upon which the business is located, and upon information and belief, is the

operator of the Dollar General located at 3405 E Main Ave, Alton, Hidalgo County, TX,

where the incident made the basis of this suit occurred. DOLGENCORP OF TEXAS INC.,

D/B/A DOLLAR GENERAL CORPORATION DOLLAR GENERAL has previously

appeared and answered herein. Defendant, DOLGENCORP OF TEXAS INC., D/B/A

DOLLAR GENERAL CORPORATION DOLLAR GENERAL is being served herein

pursuant to a Rule 11 Agreement filed of record between the parties, accepting service of

citation and a copy of this amended petition upon counsel of record, Joseph Cuellar, of the

law firm of Valdez & Trevino, Attorneys at Law, P.C., pursuant to Rule 21a of the Texas

Rules of Civil procedure as indicated below in the Certificate of Service. No additional

service is required or necessary at this time.




Plaintiff’s First Amended Original Petition and Notice of Required Disclosures     Page 2
    Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 58 of 78




                                                III.

                               JURISDICTION AND VENUE

         3.1    Jurisdiction is appropriate in this Court in that this is a lawsuit seeking

damages within the jurisdictional limits of this County Court within the State of Texas, and

this Court has personal jurisdiction over Defendant as set out above. Plaintiff seeks all

damages that they are legally entitled to recover within the jurisdictional limits of this

Court.

         3.2    Jurisdiction would not be proper in federal court as there is no diversity of

citizenship between the Plaintiff and Defendant in this case for the reason that Plaintiff

resides in Texas and Defendant is a Texas corporation with strong ties to Texas and

maintains a principal office within the State of Texas, as the name suggests, with all of its

more than one-thousand store1 locations operating within and throughout the State of

Texas. Moreover, this lawsuit asserts no claims against the United States, nor does it

involve any claims based on maritime law.

         3.3    The court has jurisdiction over this matter and venue is proper in Hidalgo

County, Texas, pursuant to Section 15.002(a)(1) of the Texas Civil Practices and Remedies

Code. Hidalgo County is a county in which a substantial part of the acts and omissions

giving rise to the underlying claim occurred; and therefore, venue is proper in Hidalgo




1
  “As the name “Dolencorp of Texas” suggests, Defendant has strong ties to Texas. For example,
disclosures from Defendant's parent company show that there are more Dollar General Stores
in Texas than anywhere else in the country. DOLLAR GENERAL CORP. ANNUAL
REPORT (Form 10–k), at 20 (March 31, 2010). Indeed, while there are 1,016 Dollar General Stores
in Texas, there are only 455 stores in Tennessee. Id.” See, Posada v. Dolgencorp of Tex., Inc.,
CIVA C-10-98, 2010 WL 1798826, at *2, fn. 2 (S.D. Tex. May 5, 2010)(remanded for lack of
subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c)).



Plaintiff’s First Amended Original Petition and Notice of Required Disclosures         Page 3
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 59 of 78




County, Texas pursuant to Section 15.002(a)(1) of the Texas Civil Practices and Remedies

Code.

                                                IV.

                               FACTUAL BASIS OF CLAIM

        4.1     Upon initial information and belief, Dolgencorp of Texas Inc., is the owner

and operator of the Dollar General, located at 3405 E Main Ave, Alton, Hidalgo County,

TX 78573.

        4.2     On or about the July 1, 2020, Plaintiff, Luciana Ramirez, was a business

invitee of Dollar General at its store located at 3405 E Main Ave., Alton, TX. Plaintiff was

walking through the store aisle of the Dollar General, when all of the sudden and without

warning, she slipped on wet substance that was covering a large area of the floor causing

her to fall to the hard tilled floor, which resulted in Ms. Ramirez sustaining serious personal

injuries.

        4.3     Upon information and belief, Dollar General violated its floor surveillance

policy, which requires certain employees to surveil the floor for wet spills and/or slippery

areas that may present a dangerous hazard to patrons present within the premises. Further

upon information and belief, Dollar General failed to exercise ordinary care to protect

Plaintiff from danger. Plaintiff’s fall and his subsequent injuries were directly and

proximately caused by Dollar General’s negligence and breach of their legal duty to make

the premises safe.

        4.4     Plaintiff Ramirez sustained serious personal injuries during the fall. Plaintiff

Ramirez’s fall and her subsequent injuries were directly and proximately caused by

DOLLAR GENERAL’s negligence and breach of their legal duty to make the premises




Plaintiff’s First Amended Original Petition and Notice of Required Disclosures          Page 4
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 60 of 78




safe. Defendant had actual knowledge and/or constructive knowledge of the dangerous

condition, i.e. the pool of wet substance on the cement ground, that the condition posed an

unreasonable risk of harm, that Defendant did not exercise reasonable care to reduce or

eliminate the risk and, Defendant’s failure to use such care proximately caused Plaintiff

Ramirez’s injuries.

        4.5     At the time of this occasion occurred, Plaintiff Ramirez was a business

invitee on the DOLLAR GENERAL’s premises; and as such, DOLLAR GENERAL owed

the Plaintiff, Ramirez, a duty of ordinary care. DOLLAR GENERAL failed to warn

Plaintiff Ramirez of the dangerous condition that they knew existed or in the exercise of

reasonable care should have known existed. The slip and fall hazard located on the

Defendant’s premises was a condition that created and posed an unreasonable risk of harm.

Defendant, DOLLAR GENERAL, failed to exercise ordinary care to protect Plaintiff from

the danger, by both failing to adequately warn Plaintiff Ramirez of the condition and failing

to make that condition reasonably safe. Defendant’s acts and omissions as set forth herein

proximately caused the occurrence and injuries complained of herein.

        4.6     Further, DOLLAR GENERAL’s negligence was a producing and

proximate cause of the injuries and damages sustained herein. DOLLAR GENERAL has

implemented companywide employee polices dealing with the duties of their employees

while at work, which includes employees obligations to DOLLAR GENERAL as good

employee and if the employee violates said company polices, employees are subject to

disciplinary action; including verbal warnings, written warnings and termination. Some

companywide policies, employees are allowed to violate two or three times before the

employee is terminated other companywide polices, employees are immediately




Plaintiff’s First Amended Original Petition and Notice of Required Disclosures       Page 5
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 61 of 78




terminated for a single violation. For example; when employees that fail to report to work

or report to work late may receive a verbal warning and then two or three written warnings

and when employees that steal money from DOLLAR GENERAL are subject to immediate

termination. Likewise, DOLLAR GENERAL’s companywide employee polices dealing

with patron/customer safety subject to employees to disciplinary action if the employee

fails to follow those policies. Due to the volume of people that shop DOLLAR GENERAL

stores; DOLLAR GENERAL has and/or should have implemented companywide policies

designed to protect patron/customer safety from safety hazards such as ground liquid/water

spills, food items on the grounds and other hazards on the ground that could cause of

customer to slip and fall. Enforcement of companywide polices dealing with customer

safety should be equally enforced as are all there other policies dealing with employees but

they are not. Plaintiff will show that DOLLAR GENERAL has written policies that are not

enforced equally; whereby exposing customers such as Plaintiff Ramirez to an

unreasonable risk of damage. Ground cleaning, mopping, ground inspection including the

outside area specifically the sales floor area, policies are not strictly enforced with the same

vigor as other companywide polices dealing with employee that handle money, or showing

up for work late, intoxicated or fighting with customers.

        4.7     Moreover, DOLLAR GENERAL fails to investigate the cause and origin of

slip and fall incidents and discipline employees for violation of companywide safety

ground cleaning policies. DOLLAR GENERAL maintains numerous surveillance cameras

used to monitor employee and customer activities, but DOLLAR GENERAL fails to use

the surveillance video to discipline employees for violation customer safety policies but




Plaintiff’s First Amended Original Petition and Notice of Required Disclosures         Page 6
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 62 of 78




uses the surveillance video to discipline employees for employee employment violations

such as theft, etc.

                                                V.

                              NEGLIENCE OF DEFENDANT

        5.1      Both prior to and on the occasion in question, DOLLAR GENERAL, by

and through their officers, employees, agents and representatives, committed acts of

omission and commission, which collectively and severally, constitute negligence.

        5.2      Said acts include each of the following:

              a) Failing to inspect the premises for defects;

              b) Failing to warn of the defects;

              c) Failing to cure the defects;

              d) Failing to provide a safe walking area;

              e) Allowing and/or requiring Ms. Ramirez and other patrons to walk in areas
                 where a known slip and fall hazard/condition exited and posed an
                 unreasonable risk of harm from slip and falling including the sales floor
                 area;

              f) Failing to require and/or provide adequate safety measures and/or warning
                 signals;

              g) Failing to adopt, implement and/or enforce adequate safety procedures;

              h) Failing to provide adequate safety training;

              i) Allowing Ms. Ramirez to enter an area that was unreasonably dangerous;

              j) Allowing patrons to be exposed to dangerous, unsafe conditions and/or
                 practices;

              k) Failing to promulgate, implement enforce, and/or ensure compliance with
                 adequate safety procedures, policies, and practices;

              l) Failing to adequately inspect and/or monitor the locations of premises so as
                 to avoid unsafe and unreasonably dangerous conditions;



Plaintiff’s First Amended Original Petition and Notice of Required Disclosures       Page 7
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 63 of 78




              m) Failing to adequately warn Ms. Ramirez of the unreasonably dangerous
                 condition of the premises and the necessity to take additional measures to
                 avoid a slip and fall incident;

              n) Failing to enforce compliance with all national, state and local ordinances,
                 statutes, regulations, and standards including, but not limited to, The
                 American National Standards Institute (ANSI - 1998) and The American
                 Society of Testing and Materials (ASTM), ''Standard Practice for Safe
                 Walking Surfaces";

              o) Failing to adopt and enforce reasonable safeguards for safety and protection
                 of all patrons at the Defendant’s facility;

              p) Failing to adopt and enforce warnings against known slip and fall hazards
                 which posed an unreasonable risk of harm for all invitees and patrons at the
                 Defendant’s facility;

              q) Failing to take all reasonable precautions to remediate known slip and fall
                 hazards which posed an unreasonable risk of harm for all invitees and
                 patrons at the Defendant’s facility;

              r) Creating a distraction by re-organizing the product placement to increase
                 profits over customer safety; and

              s) Failing to strictly enforce public safety policies and only strictly enforcing
                 polices concerning DOLLAR GENERAL direct pecuniary interest.

                                                VI.

                                   PREMISES LIABILITY

        6.1      Defendant had the right to control the premises at the Defendant’s facility

and did, in fact, control the subject premises at all times relevant to this lawsuit.

        6.2      Defendant failed to use ordinary care to reduce or eliminate the

unreasonable risk of harm created by its maintenance employee of which Defendant knew

or in the exercise of ordinary care should have known existed prior to the time Plaintiff

Ramirez’s arrival at Defendant’s facility.




Plaintiff’s First Amended Original Petition and Notice of Required Disclosures          Page 8
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 64 of 78




        6.3     The condition of the premises posed an unreasonable risk of harm.

Defendant had actual knowledge of the danger, yet failed to exercise ordinary care to warn

or protect Plaintiff from harm, or reduce or eliminate the risk of harm by enforcement of

an adequate floor maintenance policy. Defendant breached its legal duty to Plaintiff by

failing to adequately warn her of the dangerous condition and to keep the premises in a

reasonably safe condition. Defendant’s negligence was a proximate cause of the occurrence

and Plaintiff’s injuries and damages, as more specifically set out below.

                                               VII.
   DAMAGES SOUGHT AGAINST DEFENDANT BY PLAINTIFF RAMIREZ

        7.1     As a proximate cause of Defendant’s violations and the occurrence made

the basis of this suit and acts of Defendant described herein, Plaintiff, Ramirez, was caused

to suffer damages and has incurred the following damages:

    a) The physical pain and suffering incurred by Plaintiff, as a result of the incident in
       question up to the time of trial and which in all reasonable probability will be
       incurred in the future;

    b) The mental anguish suffered by Plaintiff as a result of the incident in question up
       to the time of trial and which in all reasonable probability will be incurred in the
       future;

    c) The physical impairment suffered by Plaintiff, which has occurred as a result of the
       incident in question up to the time of trial and which in all reasonable probability
       will be incurred in the future;

    d) The physical disfigurement suffered by Plaintiff, which has occurred as a result of
       the incident in question up to the time of trial and in the future;

    e) The amount of reasonable medical expenses necessarily incurred in the treatment
       of Plaintiff’s injuries which plaintiff has incurred up to the time of trial;

    f) The reasonable medical expenses and life care needs of Plaintiff necessary to treat
       his injuries and sustain him for the remainder of his life which in all reasonable
       medical probability will be incurred in the future; and




Plaintiff’s First Amended Original Petition and Notice of Required Disclosures       Page 9
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 65 of 78




    g) The loss of enjoyment of life, which will in all reasonable probability continue in
       the future.

        7.2     By reason of the above, Plaintiff, Ramirez, has suffered losses and damages

in a sum within the jurisdictional limits of the Court and for which this lawsuit is brought.

Plaintiff hereby seeks recovery of those elements of damage in an amount within the

jurisdictional limits of this Court.

                                               VIII.
 NOTICE OF REQUIRED DISCLOSURES PURSUANT TO TEXAS RULES OF
       CIVIL PROCEDURE RULE 192.1 AND 194 TO DEFENDANT

        8.1     Under Texas Rule of Civil Procedure 192.1, and 194.(1) and (2), Plaintiff

notice Defendant DOLGENCORP OF TEXAS INC., D/B/A DOLLAR GENERAL

CORPORATION, to disclose within thirty (30) days of service of this Original Petition,

the information or materials described in Rule 194.(1) and (2) of the Texas Rules of Civil

Procedure.

                                                IX.

                       PRE- AND POST-JUDGMENT INTEREST

        9.1     Plaintiff seek recovery of such pre-judgment and post-judgment interest as

permitted by law.

                                                X.

                               RESERVATION OF RIGHTS

        10.1    Plaintiff reserve the right to prove the amount of damages at trial. Plaintiff

reserve the right to amend this petition to add additional counts upon further discovery and

as this investigation continues.

                                                XI.
                               REQUEST FOR JURY TRIAL


Plaintiff’s First Amended Original Petition and Notice of Required Disclosures        Page 10
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 66 of 78




        11.1    Plaintiff, in accordance with Rule 216 of the Texas Rules of Civil

Procedure, request a trial by jury and hereby tender a jury fee with this filing.

                                               XII.
                                CONDITIONS PRECEDENT
        12.1    Pursuant to Rule 54 of the Texas Rules of Civil Procedure, all conditions

precedent to Plaintiff’s right to recover herein have been performed or have occurred.

                                        XIII. PRAYER

        13.1    WHEREFORE,            PREMISES          CONSIDERED,              Plaintiff,   Luciana

Ramirez, respectfully pray that upon trial of this cause, judgment be entered for the Plaintiff

and against Defendant, DOLGENCORP OF TEXAS INC., D/B/A DOLLAR GENERAL

CORPORATION, for their damages in an amount within the jurisdictional limits of the

Court; together with pre-judgment interest at the maximum rate allowed by law; post-

judgment interest at the legal rate, costs of court; and such other and further relief to which

the Plaintiff may be entitled at law or in equity.

                                                  Respectfully Submitted,

                                                  THE MOORE LAW FIRM
                                                  4900 North 10th Street, Suite F3
                                                  McAllen, Texas 78504
                                                  Telephone: (956) 631-0745
                                                  Telecopier: (866) 266-0971
                                                  Email: lit-docket@moore-firm.com

                                         By:      /s/ J. Michael Moore
                                                  J. MICHAEL MOORE
                                                  State Bar No. 14349550
                                                  ATTORNEY FOR PLAINTIFF




Plaintiff’s First Amended Original Petition and Notice of Required Disclosures                Page 11
 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 67 of 78




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and correct copy of the foregoing has
been forwarded by via email and/or certified mail, return receipt requested to the following
counsel of record on this 13th day of January, 2021, as follows:

Mr. Joseph E. Cuellar
jcuellar@valdeztrevino.com
Valdez & Treviño
Fax: (210) 598–8797
Attorney for Defendant

                                                  /s/ J. Michael Moore
                                                  J. Michael Moore




Plaintiff’s First Amended Original Petition and Notice of Required Disclosures      Page 12
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 68 of 78




                                    Tab M




{00661531}
            Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 69 of 78 Electronically Submitted
                                                                                                     12/23/2020 12:23 PM
                                                                                                     Hidalgo County Clerk
                                                                                        Accepted by: Samantha Martinez




    LUCIANA RAMIREZ,
      Petitioner ,
                                         CAUSE NO.: CL-20-2697

                                                 §
                                                 §
                                                                ^   I    &
                                                                        01/13/ 2021 2:43: 00 PM
                                                       IN THE COUNTY COURT

                                                 §
    V.                                           §
                                                 §     AT LAW NO . 5
    DOLGENCORP OF TEXAS                          §
    INC. , D/B/A DOLLAR                          §
    GENERAL CORPORATION,                         §
           Respondent .                          §     HIDALGO COUNTY, TEXAS


       ORDER SETTING EXPEDITED HEARING ON PETITIONER’S REQUEST
                            FOR SANCTIONS


              Now came to be heard Petitioner’s Request for Sanctions , the Court is of the

     opinion that an expedited hearing is needed.

              IT IS FURTHER ORDERED that this Court will hold an expedited ZOOM
                                           January 25, 2021
     hearing on said motion , which will be held on:     at             1:30      (a. m . / p. m.) in

     the County Court No. 5 of Hidalgo County Texas. ZOOM invite and passcode are
    ZOOM link information will be sent out the day prior to all parties.

                                13th        January
              SIGNED this              day of       , 2020 .


                                                               L Q C&iU
                                                                  '                               B R-
                                                                                                   .




                                                     PRESIDING JUDGE      01/13/ 2021 2:40:47 PM
     cc:

     Mr . J . Michael Moore
     Moore Law Firm
     Fax: 888- 266 - 0971
     Email: lit - docket@ moore -firm .com

     Mr . Joseph E. Cuellar
     icuellar@valdeztrevino.com
     Valdez & Trevino
     Attorneys At Law , P. C .
     Fax: (210) 598-8797
                                                                                                  Received from the Court
                                                                                              On 01/14/2021 10:05 AM
For further information, please contact the Court, 956-292-7740                                 Initials: OG
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 70 of 78




                                    Tab N




{00661531}
1/22/2021          Case 7:21-cv-00034 Document       1 Filed on 01/22/21 in TXSD Page 71 of 78
                                        https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=4096808

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                      Location : All Courts Images

                                                             R                         A
                                                                 C        N . CL-20-2697-I

 Luciana Ramirez VS. Dolgencorp of Texas Inc., dba Dollar General                  §                        Case Type: All Other Civil Cases (OCA)
 Corporation                                                                       §                        Date Filed: 07/02/2020
                                                                                   §                         Location: County Court at Law #9
                                                                                   §
                                                                                   §


                                                                      P        I

                                                                                                                              Attorneys
 Defendant      Dolgencorp of Texas Inc., dba Dollar General                                                                  Jose "JJ" Trevino, Jr.
                Corporation                                                                                                    Retained
                                                                                                                              210-598-8686(W)


 Plaintiff      Ramirez, Luciana                                                                                              JAMES MICHAEL MOORE
                                                                                                                               Retained
                                                                                                                              956-631-0745(W)


                                                                 E         O               C

            OTHER EVENTS AND HEARINGS
 07/02/2020 Original Petition (OCA)
              Petitioner's Verified Rule 202 Petition Seeking Pre-Suit Discovery of Respondent, Dolgencorp of Texas Inc., D/B/A Dollar General Corporation,
              and Application for Temporary Restraining Order and Temporary Injunction to Preserve Evidence
 07/09/2020 Citation Issued
              DOLGENCORP OF TEXAS INC., DBA DOLLAR GENERAL CORPORATION
 07/09/2020 Order Filed
              Order For Temporary Restraining Order
 07/09/2020 Order Filed
              ORDER FOR TEMPORARY RESTRAINING ORDER
 07/14/2020 Temporary Restraining Order, Signed
              Show cause hrg set for 7-30-20 @ 9:00 am
 07/14/2020 Clerk's Entry
              TRO SENT BY EMAIL AND MAIL ADDRESS ON ORDER
 07/15/2020 Bond
              surety bond
 07/16/2020 Other
              TEMPORARY RESTRAINING ORDER
 07/16/2020 Answer
              Respondent's Original Answer
 07/30/2020 Temporary Restraining Order Hearing (10:30 AM) ()
              VIA ZOOM lit-docket@moore-firm.com jcuellar@valdeztrevino.com
            Result: Held
 07/30/2020 Other
              Response to Application for Termporary Injunction
 07/30/2020 Order Filed
              Order Denying Temporary Injunction and Dissolving TRO
 07/30/2020 Case Called
              case heard via zoom; c/r tina fasci; tro ext to 8/13/20 @ 10:30am
 07/30/2020 Order Filed
              ORDER DENYING TEMPORARY INJUCTION
 07/31/2020 Other
              Order Extending Temporary Restraining Order
 08/05/2020 Order Signed
              order to extend tro signed; case set for hrg on 8/13/20
 08/05/2020 Order Extending Temporary Restraining Order, Signed
              SENT VIA EMAIL
 08/13/2020 Temporary Restraining Order Hearing (10:30 AM) ()
              ext from 7/30/20- VIA ZOOM lit-docket@moore-firm.com jcuellar@valdeztrevino.com
            Result: Held
 08/13/2020 Case Called
              ATTY M MOORE & ATTY JOSEPH CUELLAR PRESENT VIA ZOOm SUBMIT RULE 11 TO PRESERVE EVIDENCE 202 RULE ORDER
              SETTING HRG TO BE SUBMITTED
 10/05/2020 Notice of Filing, Filed
              notice to the court
 10/07/2020 Other
              MOTION FOR ENTRY OF ORDER AND REQUEST FOR SETTING ON THE MERITS OF PETITIONER' S RULE 202 PETITION
 10/07/2020 Order Filed
              order on TRO & setting hearing
 10/15/2020 Temporary Restraining Order, Signed
              order for temp restrianing order signed; hrg set for 10/28/20 @10:30am via zoom
 10/27/2020 Vacation Letter Filed by Attorneys
              rec'd via efile; atty moore out on vacation from 11/29/20 to 12/16/20
 10/27/2020 Notice of Filing, Filed
              revised vacation letter
 10/28/2020 Temporary Restraining Order Hearing (10:30 AM) ()
https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=4096808                                                                                                    1/2
1/22/2021           Case 7:21-cv-00034 Document       1 Filed on 01/22/21 in TXSD Page 72 of 78
                                         https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=4096808
                via zoom- Petitoner's Rule 202 petition seeking pre-suit discvoery of respondent lit-docket@moore-frim.com jcuellar@valdeztrevino.com
              Result: Held
 10/28/2020   Response
                Response in Opposition to Verified Rule 202 Petition Seeking Pre-Suit Discovery
 10/29/2020   Case Called
                court reporter tina fasci, case heard on 10/28/20 via zoom;
 11/04/2020   Order Filed
                Order Granting Petitioner's Verified Rule 202 Petition Seeking The Deposition Of Corporate Representative Of Respondent
 11/04/2020   Notice of Filing, Filed
                Notice Of Compliance By Service Of Letters Of Preservation In Other Similar Cases
 11/12/2020   Order Signed
                order granting petitioner's verified rule 2020 petition seeking the depo of corporate respresentative of respondent signed
 11/12/2020   Order, Signed
                ORDER GRANTING
 12/08/2020   Motion
                Respondent's Motion to Quash Deposition Notice of Dollar General
 12/08/2020   Order Filed
                ORDER SETTING EXPEDITED HEARING ON RESPONDENT'S MOTION TO QUASH DEPOSITION NOTICE OF DOLLAR GENERAL
 12/09/2020   Order Setting Hearing, Signed
                expedited hg on respondent's mtn to quash depo notice of dollar general set for hrg on 12/22/20 @ 10:30am via zoom
 12/09/2020   Order, Signed
                OSH EXPEDITED MOT TO QUASH DEPOSITION NOTICE OF DOLLAR GENERAL/SENT VIA EMAIL
 12/17/2020   Order of Transfer, Signed
 12/21/2020   Answer
                Petitioner s Response to Respondents Motion to Quash
 12/22/2020   Motion to Quash (10:30 AM) ()
                via zoom- RESPONDENT'S MTN TO QUASH DEPOSITION NOTICE OF DOLLAR GENERAL lit-docket@moore-firm.com
                jcuellar@valdeztrevino.com
              Result: Held
 12/22/2020   Reply
                Respondent's Reply Motion to Quash Deposition Notice of Dollar General
 12/22/2020   Case Called
                case heard via zoom; court reporter tina fasci; attys michae moore & j. cuellar; mtn to quash denied; order to set dep date due by 12/23/20
 12/22/2020   Order Filed
                Respondent's Opposed Proposed Order Denying Motion to Quash and Setting Rule 202 Deposition
 12/22/2020   Order Filed
                Order Denying Respondent s Motion To Quash and Order setting Deposition
 12/22/2020   Order Filed
                Respondent's Opposed Proposed Order Denying Motion to Quash and Setting Rule 202 Deposition
 12/23/2020   Order Denying, Signed
                order denying motion to quash and setting rule 202 deposition signed
 12/23/2020   Notice
                WRIT OF MANDAMUS REC'D FROM COA
 12/23/2020   Order Filed
                ORDER DENYING RESPONDENT S MOTION TO QUASH
 12/28/2020   Order Filed
                ORDER SETTING EXPEDITED HEARING ON PETITIONER S REQUEST FOR SANCTIONS
 01/05/2021   Other
                ORDER RECEIVED FROM 13TH COA
 01/08/2021   Sent to Workflow Queue
                ORDER SETTING EXPEDITED HEARING ON PLTFF'S REQUEST FOR SANCTIONS
 01/08/2021   Notice of Filing, Filed
                RESPONDENT DOLGENCORP OF TEXAS, INC. D/B/A DOLLAR GENERAL CORPORATION S NOTICE OF FILING RULE 11 AGREEMENT
 01/08/2021   Order Filed
                Order Vacating Prior Rule 202 Deposition Orders
 01/12/2021   Sent to Workflow Queue
                ORD VACTING SENT TO COURT
 01/13/2021   Order Setting Hearing, Signed
                SET FOR 1/25/2021
 01/13/2021   Other
                Plaintiff s First Amended Original Petition and Notice of Required Disclosures
 01/14/2021   Clerk's Entry
 01/25/2021   Hearing (1:30 PM) ()
                Petitioner's Request for Sanctions


                                                                    F         I



              Plaintiff Ramirez, Luciana
              Total Financial Assessment                                                                                                               287.00
              Total Payments and Credits                                                                                                               287.00
              Balance Due as of 01/22/2021                                                                                                               0.00

 07/06/2020 Transaction Assessment                                                                                                                     287.00
 07/06/2020 EFile Payments from
                                          Receipt # 2020-007024                                 Ramirez, Luciana                                     (287.00)
            TexFile




https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=4096808                                                                                                    2/2
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 73 of 78




                                    Tab O




{00661531}
CAS E : 1 3 -2 0Case
                -0 0 5 47:21-cv-00034
                        0 -C V        Document 1 Filed on 01/22/21 in TXSD Page 74 of 78



 Case:

 13-20-00540-CV

 Date Filed:

 12/18/2020

 Case Type:

 Mandamus

 Style:

 In re Dolgencorp of Texas Inc. d/b/a Dollar General Corporation

 v.:



 Orig Proc:

 Yes

 Transfer From:



 Transfer In:



 Transfer Case:



 Transfer To:



 Transfer Out:



 Pub Service:




  AP P E LLATE B R I EFS



  Date                           Event Type                        Description   Document

                                 Petition for writ of mandamus                   [ PDF/774 KB ]   Mandamus
  12/18/2020                                                       Relator
                                 filed                                           [ PDF/127 KB ]   Notice




                                                                                                             /
              Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 75 of 78
CAS E E V E N TS



Date                              Event Type                            Disposition                 Document

                                                                                                    [ PDF/111 KB ]       Order
01/12/2021                        Order issued                          Abated
                                                                                                    [ PDF/126 KB ]       Notice

01/12/2021                        Motion disposed                       Grant motion
                                  Motion to abate appeal
01/12/2021                                                              Grant motion
                                  disposed

01/08/2021                        Motion filed                                                      [ PDF/403 KB ]      Motion

01/08/2021                        Fee paid
01/08/2021                        Motion to abate appeal filed                                      [ PDF/403 KB ]      Motion

                                  Motion for temporary relief
01/04/2021                                                              Grant motion
                                  disposed
                                                                                                    [ PDF/113 KB ]       Order
01/04/2021                        Order entered
                                                                                                    [ PDF/127 KB ]       Notice

12/23/2020                        Fee paid
                                  Motion for temporary relief
12/23/2020                                                                                          [ PDF/716 KB ]      Motion
                                  filed

12/18/2020                        Fee paid
12/18/2020                        Record filed
                                  Petition for writ of mandamus                                     [ PDF/774 KB ]   Mandamus
12/18/2020
                                  filed                                                             [ PDF/127 KB ]   Notice




CALE N D A R S



Set Date                                       Calendar Type                           Reason Set

01/12/2021                                     Status                                  Appeal abated
01/14/2021                                     Status                                  Response due
02/11/2021                                     Status                                  Response due
12/18/2020                                     Original Proceedings                    Mandamus




PARTI E S



Party                                          PartyType                               Representative

Ramirez, Luciana                               Real party in interest                  Hon. J. Michael Moore
Cantu, Arnoldo                                 Respondent
Dolgencorp of Texas, Inc. d/b/a Dollar                                                 Hon. Joseph Cuellar
                                               Relator
General Corporation                                                                    Hon. Jose Trevino Jr.




TRI AL C O U R T I NFORMATION                                                                                                     /
                 Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 76 of 78

  Court

  County Court at Law No. 5

  County

  Hidalgo

  Court Judge

  Honorable Arnoldo Cantu

  Court Case

  CL-20-2697-E

  Reporter



  Punishment




To view or print PDF files you must have the Adobe Acrobat® reader. This software may be obtained without charge from Adobe. Download
the reader from the Adobe Web site




                                                                                                                                  /
     Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 77 of 78




                                    Tab P




{00661531}
      Case 7:21-cv-00034 Document 1 Filed on 01/22/21 in TXSD Page 78 of 78




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 LUCIANA RAMIREZ,                            §
      Plaintiff,                             §
                                             §
 v.                                          §            CASE NO. 7:21-CV-34
                                             §
 DOLGENCORP OF TEXAS, INC.,                  §
 D/B/A DOLLAR GENERAL                        §
 CORPORATION,                                §
       Defendant.                            §



                            LIST OF COUNSEL OF RECORD



Counsel for Plaintiff, Luciana Ramirez:

        J. Michael Moore
        State Bar No. 14349550
        4900 North 10th Street, Suite F3
        McAllen, Texas 78504
        Tel. No. 956-631-0745
        Fax No. 866-266-0971
        E-mail: mmoore@moore-firm.com

Counsel for Defendant Dolgencorp of Texas:

        Jose “J.J.” Treviño
        State Bar No. 24051446
        S.D. Tex. Bar No. 1076595
        jtrevino@valdeztrevino.com
        Joseph E. Cuellar
        State Bar No. 24082879
        S.D. Tex Bar No. 302170
        jcuellar@valdeztrevino.com
        VALDEZ & TREVIÑO, ATTORNEYS AT LAW, P.C.
        Callaghan Tower
        8023 Vantage Drive, Suite 700
        San Antonio, Texas 78230
        Telephone: (210) 598-8686
        Facsimile: (210) 598-8797



{00661578}
